EXHIBIT 14
         IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND


CAROL KERKHOF, et al.,

               Plaintiffs,                                     Case No. 439392-V
v.
                                                             Judge: Jill R. Cummins
BRENNTAG NORTH AMERICA, INC., et
al.,

               Defendants.

       COMES NOW Defendants Johnson & Johnson Consumer, Inc. (“JJCI”) and Johnson &

Johnson (collectively, “Defendants”), and provide their Responses (“Responses”) to Plaintiffs’

First Set of Interrogatories and First Request for Production of Documents stating as follows:

                              INTRODUCTORY STATEMENT

       Plaintiffs’ action concerns alleged exposure to cosmetic talc products sold in the United

States, namely Johnson’s® Baby Powder and a claimed one-time use of Shower to Shower®1

(collectively, “JBP/STS”). JBP/STS have been manufactured and sold at various periods of time

by one or more of the Defendants and/or their predecessors, subsidiaries and affiliates (the “J&J

Companies”). JJCI is currently the entity primarily responsible for the formulation, manufacture,

testing, marketing and sale of Johnson’s® Baby Powder. Johnson & Johnson is a holding

company that does not design, manufacture, market or sell Johnson’s® Baby Powder (or any

other product).2 Accordingly, the overwhelming majority of documents and information

regarding JBP/STS are in the possession of JJCI.


1
       One or more of the J&J Companies (as defined herein) manufactured, marketed, and sold
       Shower to Shower® during the period from approximately 1960 to 2012. In 2012, Shower
       to Shower® was sold to Valeant Pharmaceuticals International, Inc. (“Valeant”), which
       currently manufactures, markets and sells the product.
2
       For this reason, Defendants object to Plaintiffs’ collective allegations against JJCI and
       Johnson & Johnson on the grounds that they are factually and legally incorrect and
       improper. By making this response, Defendants do not concede that Johnson & Johnson
       is a proper defendant in this action.
       Johnson’s® Baby Powder has been sold for over a century and continues to be sold today.

Shower to Shower® has been sold for more than half of a century, although it has not been

manufactured or sold by any of the J&J Companies since 2012. Over the many decades that

JBP/STS have been sold, different entities, departments, and employees — as well as third

parties — have had responsibilities for various activities pertaining to these products, including,

but not limited to activities relating to formulation, manufacture, testing, marketing and sale.

Many of Plaintiffs’ claims relate to such activities which took place in the mid to late 1900s and

therefore many of the individuals who were involved in or had first-hand knowledge of such

activities have died or are no longer employed by any of the J&J Companies.

       In connection with personal injury actions against Defendants alleging exposure to

JBP/STS (including actions alleging that such exposure caused ovarian cancer, mesothelioma, or

other diseases), Defendants have conducted reasonable searches at various times over the course

of many years to identify, collect and produce documents that relate in a reasonably direct

manner to Plaintiffs’ allegations concerning JBP/STS. Although Defendants’ searches generally

have been broad in scope, over the last several years, Defendants have expanded their searches to

take into account, among other factors, the development of the claims and defenses in talc

personal injury actions, discovery requests propounded on Defendants, and the overall increase

in number and scope of talc personal injury actions against Defendants. In addition, in late 2017,

Defendants re-visited sources from which documents were previously collected and made

additional efforts to identify documents that may not have been identified in connection with

earlier searches.3 Responsive documents identified in connection with all of the foregoing search



3
       Because many of the documents collected in connection with the late 2017 search efforts
       were historic paper documents, reasonable methods of de-duplicating such documents
       against those previously produced are not available and, as a result, Defendants expect
                                               -2-
efforts are being produced in this action, subject to the entry of a Protective Order in this action

(the “Document Production”).

       Included within the scope of Defendants’ Document Production are documents

concerning the talc and talcum powder used in JBP/STS (talc mining and the fabrication and

processing of talc powder, including sampling, testing and other quality control measures) as

well as documents concerning the following activities and/or subject matters: research,

formulation, specification, manufacture, quality control, labeling, sales, regulatory, adverse event

reports, health and safety-related testing, and other consideration of health and safety issues

reasonably related to JBP/STS. Also included in the Document Production are documents that

may pertain to Johnson’s® Baby Powder and Shower to Shower® sold outside the United States

to the extent that they reasonably relate to testing regarding asbestos or ovarian cancer.

Reasonable efforts also have been made to include in Defendants’ Document Production

documents produced by Defendants (including documents obtained from certain third parties) in

all personal injury actions against Defendants involving JBP/STS.4

       By referring Plaintiffs in certain of their Responses to the materials described above,

Defendants are not stating, with respect to each and every Interrogatory or Request that they

have or have had responsive information or documents, that they agree with the characterizations

contained in the Interrogatory or Request, or that all documents that may contain information

responsive to each and every Interrogatory or Request are included in the materials described


       that many documents added to the production in connection with the late 2017 search
       efforts are duplicative of documents previously produced.
4
       Defendants are making such documents available without waiver of their right to object
       to the authenticity and/or admissibility of such documents on any ground, including but
       not limited to, hearsay, lack of relevance and undue prejudice. To the extent that
       Defendants identify additional responsive documents in connection with this or other
       personal injury actions against Defendants involving exposure to JBP/STS, they will
       supplement their Document Production and make them available in this case.
                                               -3-
above. Rather, by such reference, including descriptions of what documents Defendants have a

reasonable and good faith belief would be included in the Document Production, Defendants are

stating that, if they have documents with responsive information, they have taken reasonable

steps to identify those documents and include them in the Document Production.

       Defendants’ Document Production is in a reasonably usable, fully searchable form and

Plaintiffs can identify specific documents that may be responsive to particular Interrogatories or

Requests based on their own interpretation of such Interrogatories or Requests. Nevertheless, in

response to certain Interrogatories or Requests that are reasonably narrow in scope and specific,

Defendants have identified in their Responses by way of example Bates numbers of documents

that they have a reasonable and good faith belief are responsive to such Interrogatories or

Requests, based on their interpretation of those Interrogatories or Requests. Such references are

not intended to be a comprehensive listing of each and every document that may be responsive to

an Interrogatory or Request.

       Pursuant to Rule 2-402(e)(3), any production of documents or disclosure of information

protected by any privilege, immunity, or doctrine, and/or any production of a confidential

document or confidential information, is not intended as, and shall not be construed as, a waiver.

       These Responses are made in a good faith effort to supply factual information and specify

legal contentions that are presently known. Defendants reserve the right to supplement and/or

amend their Responses based on information or documents discovered in connection with

ongoing investigation, discovery and/or trial preparation in accordance with the Maryland Rules.

                                  GENERAL OBJECTIONS

       Defendants generally object to Plaintiffs’ Interrogatories and Requests, including but not

limited to the Instructions and Definitions, to the extent that they seek to impose obligations



                                               -4-
beyond those set forth in the Maryland Rules, Case Management Orders or other orders entered

by this Court, or any other applicable law or rules. Further, Defendants generally object to the

extent that Plaintiffs’ Interrogatories or Requests seek information unrelated to JBP/STS. In

addition, Defendants generally object to Plaintiffs’ Interrogatories and Requests to the extent that

they seek “all” information or documents regarding a particular subject matter (or similarly

broad language) on the grounds that such Interrogatories (1) are vague and ambiguous, (2) are

overly broad, (3) seek information and/or documents that are not relevant under Rule 2-402(a),

(4) are unduly burdensome, and (5) seek information protected from disclosure by the attorney-

client privilege, the attorney work product doctrine, or both, as well as any other privilege or

protection recognized by law.

  SPECIFIC OBJECTIONS THAT APPLY TO MULTIPLE INTERROGATORIES OR
                             REQUESTS

       Several of Defendants’ objections apply to more than one Interrogatory or Request. To

avoid repetition of objections that may apply to several of the Interrogatories or Requests, those

objections are set forth in the form of numbered paragraphs below. Where applicable, these

objections are specifically incorporated by reference to paragraph number—e.g., “Specific

Objection No. 2”—in Defendants’ Responses to particular Interrogatories and Requests below.

       1.      Privilege: Defendants object to Plaintiffs’ Interrogatories and Requests to the

extent that they seek information and/or documents protected from disclosure by the attorney-

client privilege, the work product doctrine, the joint defense privilege, the common interest

doctrine, the self-critical analysis privilege, and/or any other privilege recognized by law.

       2.      Confidential, commercially sensitive and proprietary information: Defendants

object to Plaintiffs’ Interrogatories and Requests to the extent they seek information and/or

documents that are confidential, commercially sensitive and proprietary, including but not

                                                -5-
limited to information and/or documents relating to their products’ design, testing, and

manufacturing. Defendants state that they are not withholding documents based on this

objection, but rather are producing such documents subject to the protective order entered in this

action. In addition, Defendants may redact certain of the information described above from such

documents and produce them in a redacted form.

       3.      Personal Information:     Defendants object to Plaintiffs’ Interrogatories and

Requests to the extent they seek personal or private information and/or documents containing

personal or private information about individuals other than Plaintiffs, including, but not limited

to, home addresses and phone numbers of Defendants’ current and former employees and

identifying information (including but not limited to medical information) regarding other

consumers of Defendants’ products. This information is not relevant under Rule 2-402,

privileged, private, and/or confidential, and Defendants are required by law to protect some or all

of it from disclosure. Defendants state that they are not withholding documents containing

personal information based on this objection, but rather are redacting personal information from

documents and producing them in a redacted form.

       4.      Unreasonable Scope: Defendants object to Plaintiffs’ Interrogatories and

Requests to the extent that they are unreasonable, overly broad, and unduly burdensome

(including but not limited to insofar as they are completely unlimited as to time period or are not

limited to a reasonable time period) on the grounds that such Interrogatories and Requests violate

Rule 2-402.

       Subject to the qualifications set forth in the Introductory Statement and without waiver of

the objections stated above, Defendants respond to the individual Interrogatories and Requests as

follows:



                                               -6-
                                      INTERROGATORIES

       INTERROGATORY NO. 1:                Identify each person, other than a person intended to be

called as an expert witness at trial, having discoverable information that tends to support a

position that you have taken or intend to take in this action, including any claim for damages,

and state the subject matter of the information possessed by that person. (Standard General

Interrogatory No. 1.)

       ANSWER:          Defendants state that their investigation in this matter, including

discovery, is ongoing and continuing. Defendants state that they will identify fact witnesses that

they intend to call to testify at trial at the time and to the extent required by the Maryland Rules

and applicable scheduling orders. Defendants further state that they have a reasonable and good

faith belief that the materials described in the Introductory Statement include documents

containing information relating to the subject matter of this Interrogatory.

       INTERROGATORY NO. 2:                Identify each person whom you expect to call as an

expert witness at trial, state the subject matter on which the expert is expected to testify, state the

substance of the findings and opinions to which the expert is expected to testify and a summary

of the grounds for each opinion, and, with respect to an expert whose findings and opinions were

acquired in anticipation of litigation or for trial, summarize the qualifications of the expert, state

the terms of the expert’s compensation, and attach to your answers any available list of

publications written by the expert and any written report made by the expert concerning the

expert’s findings and opinions. (Standard General Interrogatory No. 2.)

       ANSWER:          Defendants state that they will identify their testifying experts at the time

and to the extent required by the Maryland Rules and applicable scheduling orders.




                                                 -7-
          INTERROGATORY NO. 3:              If you intend to rely upon any documents, electronically

stored information, or tangible things to support a position that you have taken or intend to take

in the action, including any claim for damages, provide a brief description, by category and

location, of all such documents, electronically stored information, and tangible things, and

identify all persons having possession, custody, or control of them. (Standard General

Interrogatory No. 3.)

          ANSWER:        Defendants state that they will identify documents that they intend to use

at trial at the time and to the extent required by the Maryland Rules and applicable scheduling

orders.



          INTERROGATORY NO. 4:              If any person carrying on an insurance business might

be liable to satisfy part or all of a judgment that might be entered in this action or to indemnify or

reimburse for payments made to satisfy the judgment, identify that person, state the applicable

policy limits of any insurance agreement under which the person might be liable, and describe

any question or challenge raised by the person relating to coverage for this action. (Standard

General Interrogatory No. 5.)

          ANSWER:        Defendants state that the policy underlying the disclosure of insurance

information is implicated where such information would bear on the issue of a defendant’s

ability to satisfy a judgment. Defendants state that they have a reasonable and good faith belief

that the above policy concern is unlikely to be implicated in this action.

          To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 4, and on the additional grounds that that

it seeks information that is not relevant under Rule 2-402.



                                                 -8-
        INTERROGATORY NO. 5:                State whether, at any time, you or any person on your

behalf conducted any test, study, or other analysis concerning possible safety or health hazards of

The Product [or of any substantially similar product] and, if so, describe the nature and results of

each test, study, or analysis, state when it was performed, identify each person who performed it,

and identify each document that refers to it. (Standard Product Liability Interrogatory No. 5.)

        ANSWER:         Defendants state that one or more of the J&J Companies have conducted

scientific research – and supported scientific research conducted by others – that pertains to the

health and safety of talc and JBP/STS The details of such research are described in documents

included among the materials described in the Introductory Statement (including but not limited

to JNJ000538189, JNJ000404913, JNJ000016696, JNJ000237881, and JNJ000238903

(beginning Bates numbers)), and in the publicly-available, published medical and scientific

literature, which is equally available to Plaintiffs.



        INTERROGATORY NO. 6:                State the date, place, and circumstances under which

you first became aware that exposure to or use of The Product [or any substantially similar

product] may be harmful or hazardous, identify each source of information leading to your

awareness, and identify the harm or hazards of which you became aware. (Standard Product

Liability Interrogatory No. 9.)

        ANSWER:         Defendants expressly deny that cosmetic grade talc, including talc

contained in JBP/STS, causes health hazards and therefore cannot identify a time frame to the

extent that this Interrogatory suggests a causal relationship between JBP/STS and health hazards.

Defendants refer Plaintiffs to the publicly-available, published medical and scientific literature

for studies regarding talc and health and safety. In addition, Defendants state that they have a



                                                  -9-
reasonable and good faith belief that the materials described in the Introductory Statement

include documents regarding studies and information supporting the safety of cosmetic talc,

including but not limited to the following (beginning Bates numbers):

              JNJ000538189             JNJ000404635            JNJ000238903
              JNJ000020272             JNJ000020278            JNJ000020227


       INTERROGATORY NO. 7:                Identify each person (other than your attorney or an

expert retained in anticipation of litigation or preparation for trial who is not expected to be

called as a witness at trial) who has made any written or oral report, memorandum, or statement

to you or anyone acting on your behalf regarding the cause of the occurrence, and identify each

document that constitutes or refers to each such report, memorandum, or statement. (Standard

Product Liability Interrogatory No. 10.)

       ANSWER:         Defendants state that they will produce any case-specific reports prepared

by expert witnesses they expect to call as witnesses at trial at the time and to the extent required

by the Maryland Rules and applicable scheduling orders. Further, to the extent this Interrogatory

seeks information regarding JBP/STS, Defendants state that they have a reasonable and good

faith belief that the materials described in the Introductory Statement include documents

containing information related to the subject matter of this Interrogatory.

       INTERROGATORY NO. 8:                If at any time before the occurrence you or anyone on

your behalf made any statement regarding the safety of The Product [or any substantially similar

product]:

               (a)     state the date, time, place, and substance of each statement, the

                       circumstances or occasion when the statement was made, and whether the

                       statement was written or oral;



                                               - 10 -
               (b)    identify each person making the statement;

               (c)    identify reach person to whom the statement was made; and,

               (d)    identify each document that constitutes or refers to the statement.

(Standard Product Liability Interrogatory No. 36.)

       ANSWER:        To the extent this Interrogatory seeks information regarding statements

made regarding the safety of JBP/STS, Defendants state that they have a reasonable and good

faith belief that the materials described in the Introductory Statement include documents

containing information related to the subject matter of this Interrogatory as it pertains to the

safety of JBP/STS, including, but not limited to, the following (beginning Bates numbers):

              JNJ000538189            JNJ000016696            JNJ000238903
              JNJ000404913
       INTERROGATORY NO. 9:              If you are aware of any lawsuit or other claim based

upon an allegation that a defect in a component substantially similar to the component(s) at issue

was a cause of any personal injury, death, or property damage, as to each:

               (a)    state the date you became aware of the lawsuit or claim;

               (b)    state the date and location of the incident involved in the lawsuit or claim

                      and describe the [product(s)] and [component(s)] involved and the nature

                      of the defect alleged;

               (c)    identify the person bringing the lawsuit or claim; and

               (d)    if a lawsuit, identify the court, case caption, and docket number.

(Standard Product Liability Interrogatory No. 39.)

       ANSWER:        Defendants object on the basis that this Interrogatory seeks information

that is publicly available. Subject to and without waiving this objection, as noted in the




                                               - 11 -
Introductory Statement, there are a number of lawsuits pending across the country regarding

JBP/STS raising various personal injury claims.

       INTERROGATORY NO. 10:               Identify all persons who (a) were directly responsible

for the design, testing, certification, or safety of the component(s) at issue, (b) are most

knowledgeable about the design, testing, certification, or safety of the component(s) at issue, (c)

manufactured the component(s) at issue, or (d) assembled the component(s) at issue into The

Product. As to each person, state the area of that person’s responsibility or knowledge (e.g.,

design, testing, certification, or safety). (Standard Product Liability Interrogatory No. 46.)

       ANSWER:         Defendants state that they have a reasonable and good faith belief that the

materials described in the Introductory Statement include documents containing information

regarding design, testing, certification, or safety of JBP/STS, including the identification of

individuals who had involvement with respect to such activities.

       INTERROGATORY NO. 11:               Please identify the inclusive years, mine source(s), and

supplier(s) of the talc and/or talc ore sourced in Italy that was used in the manufacturing and/or

production of J&J Baby Powder.

       ANSWER:         For use in JBP, Defendants have a reasonable and good faith belief that

cosmetic talc was sourced from the following Italian locations during approximately the

following periods:

      DATE                    MINE                             SUPPLIER
    1946–1966            Val Chisone, IT        Charles Mathieu
       1980              Val Chisone, IT        Cyprus Minerals


       In addition, Defendants state that they have a reasonable and good faith belief that the

materials described in the Introductory Statement include documents containing information

regarding talc sources for JBP.

                                                - 12 -
       To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 4.

       INTERROGATORY NO. 12:              Please identify the inclusive years, mine source(s), and

supplier(s) of the talc and/or talc ore sourced in Italy that was used in the manufacturing and/or

production of Shower to Shower.

       ANSWER:        For use in STS, Defendants have a reasonable and good faith belief that

cosmetic talc was sourced from the following Italian locations during approximately the

following periods:

     DATE                    MINE                            SUPPLIER
   1970–1973            Val Chisone, IT       Charles Mathieu
      1980              Val Chisone, IT       Cyprus Minerals


       In addition, Defendants state that they have a reasonable and good faith belief that the

materials described in the Introductory Statement include documents containing information

regarding talc sources for JBP.

       To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 4.

       INTERROGATORY NO. 13:              Please identify the inclusive years, mine source(s), and

supplier(s) of the talc and/or talc ore sourced in Vermont that was used in the manufacturing

and/or production of J&J Baby Powder.

       ANSWER:        For use in JBP, Defendants have a reasonable and good faith belief that

cosmetic talc was sourced from the following Vermont locations during approximately the

following periods:

      DATE                MINE                              SUPPLIER
    1964–1966         Hammondsville, VT       Eastern Magnesia Talc Company
    1966–1988          Hammondsville          Windsor Minerals

                                              - 13 -
      DATE                MINE                               SUPPLIER
    1989–1990          Hammondsville          Cyprus Minerals
                         Argonaut
                         Rainbow
    1990-1992          Hammondsville          Cyprus Minerals
                         Argonaut
                         Rainbow
                      Hamm (Windham)
    1992–2000          Hammondsville          Luzenac
                         Argonaut
                         Rainbow
                      Hamm (Windham)
    2000–2001            Argonaut             Luzenac
                         Rainbow
                      Hamm (Windham)
    2001–2003            Argonaut             Luzenac
       2010              Argonaut             Rio Tinto (f/k/a Luzenac)


       In addition, Defendants state that they have a reasonable and good faith belief that the

materials described in the Introductory Statement include documents containing information

regarding talc sources for JBP.

       To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 4.

       INTERROGATORY NO. 14:             Please identify the inclusive years, mine source(s), and

supplier(s) of the talc and/or talc ore sourced in Vermont that was used in the manufacturing

and/or production of Shower to Shower.

       ANSWER:        For use in STS, Defendants have a reasonable and good faith belief that

cosmetic talc was sourced from the following Vermont locations during approximately the

following periods:

     DATE                 MINE                              SUPPLIER
   1967–1970,         Hammondsville, VT       Windsor Minerals
   1973-1988



                                              - 14 -
     DATE                 MINE                               SUPPLIER
   1989–1990           Hammondsville          Cyprus Minerals
                         Argonaut
                         Rainbow
   1990–1992           Hammondsville          Cyprus Minerals
                         Argonaut
                         Rainbow
                      Hamm (Windham)
   1992–2000           Hammondsville          Luzenac
                         Argonaut
                         Rainbow
                      Hamm (Windham)
   2000–2001             Argonaut             Luzenac
                         Rainbow
                      Hamm (Windham)
   2001–2003             Argonaut             Luzenac
      2010               Argonaut             Rio Tinto (f/k/a Luzenac)


       In addition, Defendants state that they have a reasonable and good faith belief that the

materials described in the Introductory Statement include documents containing information

regarding talc sources for JBP.

       To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 4.

       INTERROGATORY NO. 15:             Please identify the inclusive years, mine source(s), and

supplier(s) of the talc and/or talc ore sourced in China that was used in the manufacturing and/or

production of J&J Baby Powder.

       ANSWER:        For use in JBP, Defendants have a reasonable and good faith belief that

cosmetic talc was sourced from the following Chinese locations during approximately the

following periods:




                                              - 15 -
      DATE                  MINE                              SUPPLIER
    2003–2009          Zhizhua quarry         Luzenac
                        Guping quarry
                        Huamei mine
                      Shang Lang quarry
                        Tongzi quarry
   2009–2010           Zhizhua quarry         Rio Tinto (f/k/a Luzenac)
  2010–Present         Zhizhua quarry         Imerys (f/k/a Rio Tinto (f/k/a Luzenac))


       In addition, Defendants state that they have a reasonable and good faith belief that the

materials described in the Introductory Statement include documents containing information

regarding talc sources for JBP.

       To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 4.

       INTERROGATORY NO. 16:             Please identify the inclusive years, mine source(s), and

supplier(s) of the talc and/or talc ore sourced in China that was used in the manufacturing and/or

production of Shower to Shower.

       ANSWER:        For use in STS, Defendants have a reasonable and good faith belief that

cosmetic talc was sourced from the following Chinese locations during approximately the

following periods:

     DATE                   MINE                              SUPPLIER
   2003–2009           Zhizhua quarry         Luzenac
                        Guping quarry
                        Huamei mine
                      Shang Lang quarry
                        Tongzi quarry
   2009–2010           Zhizhua quarry         Rio Tinto (f/k/a Luzenac)
   2010–2012           Zhizhua quarry         Imerys (f/k/a Rio Tinto (f/k/a Luzenac))




                                              - 16 -
       In addition, Defendants state that they have a reasonable and good faith belief that the

materials described in the Introductory Statement include documents containing information

regarding talc sources for JBP.

       To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 4.

       INTERROGATORY NO. 17:               Please describe with particularity when and all of the

reasons why J&J switched its talc ore source from Italy to Vermont including the identity of all

individuals involved in the decision(s) to switch mine sources.

       ANSWER:         Defendants refer to and incorporate herein their Responses to

Interrogatory Nos. 11-14. Defendants state that they have a reasonable and good faith belief that

the materials described in the Introductory Statement include documents containing information

relating to the subject matter of this Interrogatory.

       To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 4, and on the additional grounds that it is

vague, ambiguous, and confusing to the extent it uses the phrase “the decision(s) to switch mine

sources.”

       INTERROGATORY NO. 18:               Please describe with particularity when and all of the

reasons why J&J switched its talc ore source from Vermont to China including the identity of all

individuals involved in the decision(s) to switch mine sources.

       ANSWER:         Defendants refer to and incorporate herein their Responses to

Interrogatory Nos. 13-16. Defendants state that they have a reasonable and good faith belief that

the materials described in the Introductory Statement include documents containing information

relating to the subject matter of this Interrogatory.



                                                - 17 -
         To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 4, and on the additional grounds that it is

vague, ambiguous, and confusing to the extent it uses the phrase “the decision(s) to switch mine

sources.”

         INTERROGATORY NO. 19:             Please identify all persons, including but not limited to

consultants, J&J hired to analyze, for any reason, the talc J&J used in its talcum powder products

as well as J&J finished talcum powder products, the purpose of the analysis, and the years in

which the consultants were retained.

         ANSWER:        Defendants state that one or more of the J&J Companies have retained

consultants to evaluate issues regarding health and safety issues with respect to JBP/STS,

including at various points in time the following: Alfred P. Wehner,               Biomedical and

Environmental Consultants, Inc., Dr. Michael Huncharek, Dr. Joshua Muscat, Dr. Fred Pooley,

University College, Cardiff, Wales, Bill Ashton, Colorado School of Mines Research Institute,

Walter C. McCrone Associates, Inc., Chicago, IL, Dr. John Hopkins, Innova, and Prof. Gordon

E. Brown, Princeton University. Defendants further state that they have a reasonable and good

faith belief that the documents described in the Introductory Statement include documents

containing information regarding the subject matter of this Interrogatory.

         To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection Nos. 1 (including to the extent that this

Interrogatory seeks information regarding Defendants’ consulting experts for this or other

litigation or prematurely seeks the disclosure of Defendants’ testifying experts in this litigation)

and 4.




                                               - 18 -
       INTERROGATORY NO. 20:             Identify and describe with particularity J&J’s mesh

grind specification for the Italian talc used in Baby Powder and Shower to Shower.

       ANSWER:        Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents regarding the subject matter of this Interrogatory, including but not limited to

documents containing information regarding formulas and specifications of JBP/STS, see, e.g.,

documents located under the custodian “APR.”

       To the extent that this Interrogatory seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2 and 4.

       INTERROGATORY NO. 21:             Identify and describe with particularity J&J’s mesh

grind specification for the Vermont talc used in Baby Powder and Shower to Shower.

       ANSWER:        Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents regarding the subject matter of this Interrogatory, including but not limited to

documents containing information regarding formulas and specifications of JBP/STS, see, e.g.,

documents located under the custodian “APR.”

       To the extent that this Interrogatory seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2 and 4.

       INTERROGATORY NO. 22:             Identify and describe with particularity J&J’s mesh

grind specification for the Chinese talc used in Baby Powder and Shower to Shower.

       ANSWER:        Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents regarding the subject matter of this Interrogatory, including but not limited to



                                             - 19 -
documents containing information regarding formulas and specifications of JBP/STS, see, e.g.,

documents located under the custodian “APR.”

       To the extent that this Interrogatory seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2 and 4.

       INTERROGATORY NO. 23:             Identify and describe with particularity the talc particle

size distribution for Baby Powder and Shower to Shower and any changes to the talc particle size

distribution during the years 1959 through 2007.

       ANSWER:        Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents regarding the subject matter of this Interrogatory, including but not limited to

documents containing information regarding formulas and specifications of JBP/STS, see, e.g.,

documents located under the custodian “APR.”

       To the extent that this Interrogatory seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       INTERROGATORY NO. 24:             Identify and describe any and all involvement with,

assistance to, contribution of information to, financial contributions and/or donations for, or

other connection to the publication Ilgren, et al., Analysis of an Authentic Historical Italian

Cosmetic Talc Sample - Further Evidence for the Lack of Cancer Risk, Environment and

Pollution; Vol. 6, No. 2 (2017).

       ANSWER:        Defendants state that they have a reasonable and good faith belief that they

did not have involvement with the publication Ilgren, et al., Analysis of an Authentic Historical

Italian Cosmetic Talc Sample - Further Evidence for the Lack of Cancer Risk, Environment and

Pollution; Vol. 6, No. 2 (2017).



                                              - 20 -
        To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 1 and 4.

        INTERROGATORY NO. 25:             If you contend that the Plaintiff was exposed to

asbestos in any manner that contributed to her development of malignant mesothelioma or any

other health condition, identify each such exposure and describe it with particularity.

        ANSWER:         Defendants state that JBP/STS have not contained and do not contain

asbestos and deny that they are responsible for Plaintiffs’ claimed injuries. Defendants further

state that their investigation in this matter, including discovery, is ongoing and continuing.

Defendants state that they may supplement this Response with additional information about their

contentions as they are formed. Further, Defendants refer Plaintiffs to the statements contained in

their Complaint, any amended complaints, any written discovery responses, and the Affidavit of

Ms. Carol Kerkhof.

        To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 1 and 4, and on the additional grounds

that it is premature.

        INTERROGATORY NO. 26:             Identify and describe all factors J&J contends caused or

contributed to Plaintiff’s mesothelioma other than asbestos exposures described in response to

Interrogatory No. 25.

        ANSWER:         Defendants state that JBP/STS have not contained and do not contain

asbestos and deny that they are responsible for Plaintiffs’ claimed injuries. Defendants further

state that their investigation in this matter, including discovery, is ongoing and continuing.

Defendants state that they may supplement this Response with additional information about their

contentions as they are formed. Further, Defendants refer Plaintiffs to any reports, opinions, and



                                               - 21 -
testimony of expert witnesses Defendants may call at trial, which they will produce in

accordance with the Maryland Rules and applicable scheduling order.

        To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 1 and 4, and on the additional grounds

that it is premature.

        INTERROGATORY NO. 27:             Identify and describe all incidents of asbestosis,

talcosis, lung cancer, and mesothelioma, in J&J’s current and past worker population, including

but not limited to incidents that resulted in the filing of Workers’ Compensation claims.

        ANSWER:         Defendants object to this Interrogatory on the grounds stated in Specific

Objection Nos. 1, 3, and 4, and on the additional grounds that this Interrogatory is vague,

ambiguous and confusing as directed to Defendants. In addition, Defendants object to this

Interrogatory as irrelevant, because Plaintiff was never in its employ.

        INTERROGATORY NO. 28:             Identify and describe all testing, analysis, examination,

screening, and/or air monitoring J&J conducted, requested, and/or participated in, regarding the

presence of asbestos in any talc or talc-containing product(s) it manufactured, sold, retailed

and/or distributed at any time.

        ANSWER:         Defendants state that various entities have performed testing for asbestos

and other contaminants on JBP/STS and talc used in JBP/STS and other talc-containing products

during the periods in which those products have been sold. Defendants state that one or more of

the J&J Companies have performed such testing, including at an internal testing laboratory at a

facility in Royston, Georgia. In addition, numerous third parties have been involved in testing

JBP/STS and/or talc supplied for use in JBP/STS and/or other talc-containing products. Such




                                               - 22 -
third parties include contract manufacturers, suppliers, and laboratories (independent, university,

and governmental), including but not limited to the following5:

PTI Royston, LLC/Pharma Tech Industries
Imerys Talc America
Charles Mathieu
Cyprus Minerals
Windsor Minerals
Luzenac America
Rio Tinto
AMA Analytical
Forensic Analytical
McCrone Associates
EMV Associates
ES Laboratories
R.J. Lee Group
Battelle Memorial Institute
Colorado School of Mines
University College, Cardiff U.K.
Carnegie Mellon
Massachusetts Institute of Technology
Princeton University
Harvard University School of Public Health
United States Food & Drug Administration (FDA)
United States Geological Survey (USGS)
National Institute of Occupational Health & Safety (NIOSH)
Illinois Environmental Protection Agency


       Defendants further state that they have a reasonable and good faith belief that documents

concerning such testing are among the materials described in the Introductory Statement,

including but not limited to the following (beginning Bates numbers):

                        JNJ000384469     JNJ000280775      JNJ000239636
                        JNJ000383016     JNJ000382986      JNJ000423308
                        JNJ000383087     JNJ000347608      JNJ000223427
                        JNJ000375817     JNJ000521581      JNJ000241173
                        JNJ000866688



5
        The listed entities did not necessarily provide testing for JBP/STS as that term is defined
in the Introductory Statement.
                                              - 23 -
       To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection No. 4.

       INTERROGATORY NO. 29:               Identify and describe all industrial hygiene measures

(e.g., wet down methods, respiratory protective equipment, education and training, showers,

laundry service, etc.) taken at J&J manufacturing, processing, packaging, warehousing, and/or

distribution facilities for talc and/or talcum powder products at any time, including when and

why.

       ANSWER:         Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents regarding the subject matter of this Interrogatory.

       To the extent that this Interrogatory seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4, particularly to the extent this Interrogatory seeks

information regarding premises that Plaintiffs do not allege are at issues in this litigation.

       INTERROGATORY NO. 30:               Identify and describe all medical monitoring programs

of J&J employees, if any, J&J implemented at any time, including when and why.

       ANSWER:         Defendants state that they have a reasonable and good faith belief that the

materials described in the Introductory Statement include documents containing information

relating to the subject matter of this Interrogatory.

       To the extent that this Interrogatory seeks additional or different information, Defendants

object on the grounds stated in Specific Objection Nos. 1, 3 and 4. In addition, Defendants object

to this Interrogatory as irrelevant, because Plaintiff was never in its employ.




                                                - 24 -
          RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS

       REQUEST FOR PRODUCTION NO. 1.                   All documents identified in response to

Plaintiff Carol Kerkhof’s Interrogatories to you.

       RESPONSE: Defendants refer Plaintiffs to their Responses to Plaintiffs’ Interrogatories

and the documents identified therein, as well as the materials described in the Introductory

Statement.

       To the extent that this Requests seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 2.                   All formula cards, documents, files, and/or

materials identifying the specific chemical formula for the fragrance used for Johnson’s Baby

Powder for every year from initial production through 2007.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request as it pertains to JBP, including documents

containing information regarding formulas and specifications of JBP, see, e.g., documents

located under the custodian “APR.”

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2 and 4.

       REQUEST FOR PRODUCTION NO. 3.                   All formula cards, documents, files, and/or

materials identifying the specific chemical formula for the fragrance used for Johnson & Johnson

Shower to Shower for every year from initial production through 2007.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request as it pertains to STS, including
                                              - 25 -
documents containing information regarding formulas and specifications of STS, see, e.g.,

documents located under the custodian “APR.”

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2 and 4.

       REQUEST FOR PRODUCTION NO. 4.                  All samples and/or exemplars of all talc

types/grades Johnson & Johnson received and/or purchased from:

              a.      Eastern Magnesia Talc;
              b.      Englehard Minerals;
              c.      Windsor Minerals;
              d.      Whittaker, Clark & Daniels, Inc.;
              e.      Charles Mathieu;
              f.      Donald Ferry;
              g.      Metropolitan Talc Co.;
              h.      Cyprus Industrial Minerals;
              i.      Cyprus Mines Company;
              j.      Cyprus Amax;
              k.      Imerys Talc;
              l.      Rio Tinto;
              m.      Luzenac;
              n.      Pfizer, Inc.;
              o.      Peter Bixby;
              p.      CTFA;
              q.      PCPC.

       RESPONSE: Defendants have received multiple requests for production of various talc-

related materials across multiple venues. In connection with those requests, Defendants have

made reasonable efforts to identify such materials and compiled inventories of such materials.

Without conceding that any of the materials were retained for purposes of testing or are

otherwise suitable for testing, Defendants refer Plaintiffs to such inventories, which will be

provided to Plaintiffs. In addition, an order has been entered in In re: Johnson & Johnson

Talcum Powder Products Marketing, Sales Practices and Products Liability Litigation, MDL

No. 16-2738 (“New Jersey MDL”), governing the handling and division of the foregoing

samples. Defendants will comply with that order, a copy of which is attached hereto.
                                             - 26 -
       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2 and 4.

       REQUEST FOR PRODUCTION NO. 5.                    All samples and/or exemplars of all talc

types/grades Johnson & Johnson received and/or purchased from:

               a.      Italy;
               b.      North Carolina;
               c.      Alabama;
               d.      Montana;
               e.      China;
               f.      Vermont;
               g.      France;
               h.      California.

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2 and 4.

       REQUEST FOR PRODUCTION NO. 6.                    All samples and/or exemplars of talcum

powder products, including but not limited to Baby Powder and Shower-to-Shower, distributed,

sold, and/or retailed in the United States for the following decades:

               a.      1920s;
               b.      1930s;
               c.      1940s;
               d.      1950s;
               e.      1960s;
               f.      1970s;
               g.      1980s;
               h.      1990s;
               i.      2000s;

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.




                                               - 27 -
       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2 and 4.

       REQUEST FOR PRODUCTION NO. 7.                   All documents obtained by Johnson &

Johnson (including but not limited to present and former counsel for Johnson & Johnson)

through FOIA requests at any time in the last 10 years regarding:

              a.      talc;
              b.      talcum powder;
              c.      baby powder;
              d.      Valeant Pharmaceuticals;
              e.      Shower-to-Shower;
              f.      asbestos;
              g.      ovarian cancer;
              h.      Johnson & Johnson;
              i.      Imerys;
              j.      Rio Tinto;
              k.      Luzenac;
              l.      Whittaker, Clark & Daniels, Inc.;
              m.      Windsor Minerals;
              n.      Eastern Magnesia Talc;
              o.      Engelhard Minerals;
              p.      EMTAL;
              q.      Professor Lewin;
              r.      McCrone;
              s.      Mt. Sinai;
              t.      Cyprus;
              u.      Charles Mathieu;
              v.      R.T. Vanderbilt;
              w.      Johns-Manville;
              x.      CTFA;
              y.      PCPC;
              z.      testing and/or analysis of talc for asbestos.

       RESPONSE: Defendants object to this Request on the grounds stated in Specific

Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 8.                   All   correspondence,   communications,

memorandums, conference reports, and other documents between J&J and:

              a.      Whittaker, Clark & Daniels, Inc.;
              b.      Mineral Pigment Solutions, Inc.;
                                              - 28 -
               c.     Clark Minerals;
               d.     Brenntag North America;
               e.     Brenntag Specialties;
               f.     Cyprus Amax Minerals Co;
               g.     Cyprus Industrial Minerals;
               h.     Cyprus Minerals Co;
               i.     Cyprus Mines Co;
               j.     Metropolitan Talc Co;
               k.     Charles Mathieu;
               l.     Windsor Minerals;
               m.     Eastern Magnesia Talc;
               n.     Engelhard Minerals;
               o.     Vermont Talc Co.;
               p.     Imerys Talc;
               q.     Luzenac Talc;
               r.     Rio Tinto;
               s.     Johns-Manville Co;
               t.     Colgate-Palmolive Co;
               u.     Pfizer, Inc.;
               v.     Valeant Pharmaceutical;
               w.     Charles B. Chrystal Co.;
               x.     R.T. Vanderbilt;
               y.     Gouverneur Talc Co.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 9.                   All   correspondence,   communications,

memorandums, conference reports, and other documents regarding:

               a.     Talc
               b.     talcum powder
               c.     testing and/or analysis of talc and/or talcum powder
               d.     Asbestos
               e.     corn starch
               f.     baby powder
               g.     CTFA
               h.     PCPC
               i.     FDA
                                              - 29 -
               j.     OSHA
               k.     NIOSH
               l.     EPA
               m.     MSHA
               n.     Whittaker, Clark & Daniels, Inc.
               o.     Cyprus
               p.     Windsor Minerals
               q.     Imerys
               r.     Luzenac
               s.     Rio Tinto
               t.     Charles Mathieu
               u.     McCrone & Associates
               v.     x-ray diffraction or XRD
               w.     light microscopy
               x.     electron microscopy and/or TEM.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 10.                  All samples and/or exemplars of Johnson’s

Baby Powder products provided to and/or collected by:

               a.     Arthur Langer, PhD;
               b.     Robert Nolan, PhD;
               c.     Mt. Sinai;
               d.     Alan Segrave, P.G.;
               e.     Bureau Veritas;
               f.     Andreas Saldivar;
               g.     AMA Analytical;
               h.     Matthew Sanchez, PhD;
               i.     Drew Van Orden;
               j.     Richard Lee, PhD;
               k.     RJ Lee Group;
               l.     Ian Stewart;
               m.     McCrone & Associates;
               n.     Mark Floyd;
               o.     Forensic Analytical;
               p.     Lee Poye;
               q.     J3;
                                              - 30 -
               r.      Mickey Gunter, PhD;
               s.      University of Idaho;
               t.      Fred Pooley, PhD;
               u.      University of Cardiff;
               v.      Turin Polytechnic;
               w.      Colorado School of Mines;
               x.      Jerome Krause;
               y.      Battelle Memorial Institute;
               z.      Johns-Manville;
               aa.     CTFA;
               bb.     FDA.

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 (including to the extent that this Request seeks

information regarding Defendants’ consulting experts for this or other litigation or prematurely

seeks the disclosure of Defendants’ testifying experts in this litigation) and 4.

       REQUEST FOR PRODUCTION NO. 11.                    All samples and/or exemplars of Johnson &

Johnson Shower to Shower products provided to and/or collected by:

               a.      Arthur Langer, PhD;
               b.      Robert Nolan, PhD;
               c.      Mt. Sinai;
               d.      Alan Segrave, P.G.;
               e.      Bureau Veritas;
               f.      Andreas Saldivar;
               g.      AMA Analytical;
               h.      Matthew Sanchez, PhD;
               i.      Drew Van Orden;
               j.      Richard Lee, PhD;
               k.      RJ Lee Group;
               l.      Ian Stewart;
               m.      McCrone & Associates;
               n.      Mark Floyd;
               o.      Forensic Analytical;
               p.      Lee Poye;
               q.      J3;
               r.      Mickey Gunter, PhD;
               s.      University of Idaho;
                                                - 31 -
               t.      Fred Pooley, PhD;
               u.      University of Cardiff;
               v.      Turin Polytechnic;
               w.      Colorado School of Mines;
               x.      Jerome Krause;
               y.      Battelle Memorial Institute;
               z.      Johns-Manville;
               aa.     CTFA;
               bb.     FDA.

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 (including to the extent that this Request seeks

information regarding Defendants’ consulting experts for this or other litigation or prematurely

seeks the disclosure of Defendants’ testifying experts in this litigation) and 4.

       REQUEST FOR PRODUCTION NO. 12.                    All samples and/or exemplars of Italian talc

provided to and/or collected by:

               a.      Arthur Langer, PhD;
               b.      Robert Nolan, PhD;
               c.      Mt. Sinai;
               d.      Alan Segrave, P.G.;
               e.      Bureau Veritas;
               f.      Andreas Saldivar;
               g.      AMA Analytical;
               h.      Matthew Sanchez, PhD;
               i.      Drew Van Orden;
               j.      Richard Lee, PhD;
               k.      RJ Lee Group;
               l.      Ian Stewart;
               m.      McCrone & Associates;
               n.      Mark Floyd;
               o.      Forensic Analytical;
               p.      Lee Poye;
               q.      J3;
               r.      Mickey Gunter, PhD;
               s.      University of Idaho;
               t.      Fred Pooley, PhD;
               u.      University of Cardiff;
                                                - 32 -
               v.      Turin Polytechnic;
               w.      Colorado School of Mines;
               x.      Jerome Krause;
               y.      Battelle Memorial Institute;
               z.      Johns-Manville;
               aa.     CTFA;
               bb.     FDA.

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 (including to the extent that this Request seeks

information regarding Defendants’ consulting experts for this or other litigation or prematurely

seeks the disclosure of Defendants’ testifying experts in this litigation) and 4.

       REQUEST FOR PRODUCTION NO. 13.                    All samples and/or exemplars of Vermont

talc provided to and/or collected by:

               a.      Arthur Langer, PhD;
               b.      Robert Nolan, PhD;
               c.      Mt. Sinai;
               d.      Alan Segrave, P.G.;
               e.      Bureau Veritas;
               f.      Andreas Saldivar;
               g.      AMA Analytical;
               h.      Matthew Sanchez, PhD;
               i.      Drew Van Orden;
               j.      Richard Lee, PhD;
               k.      RJ Lee Group;
               l.      Ian Stewart;
               m.      McCrone & Associates;
               n.      Mark Floyd;
               o.      Forensic Analytical;
               p.      Lee Poye;
               q.      J3;
               r.      Mickey Gunter, PhD;
               s.      University of Idaho;
               t.      Fred Pooley, PhD;
               u.      University of Cardiff;
               v.      Turin Polytechnic;
               w.      Colorado School of Mines;
                                                - 33 -
               x.      Jerome Krause;
               y.      Battelle Memorial Institute;
               z.      Johns-Manville;
               aa.     CTFA;
               bb.     FDA.

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 (including to the extent that this Request seeks

information regarding Defendants’ consulting experts for this or other litigation or prematurely

seeks the disclosure of Defendants’ testifying experts in this litigation) and 4.

       REQUEST FOR PRODUCTION NO. 14.                    All samples and/or exemplars of Chinese

talc provided to and/or collected by:

               a.      Arthur Langer, PhD;
               b.      Robert Nolan, PhD;
               c.      Mt. Sinai;
               d.      Alan Segrave, P.G.;
               e.      Bureau Veritas;
               f.      Andreas Saldivar;
               g.      AMA Analytical;
               h.      Matthew Sanchez, PhD;
               i.      Drew Van Orden;
               j.      Richard Lee, PhD;
               k.      RJ Lee Group;
               l.      Ian Stewart;
               m.      McCrone & Associates;
               n.      Mark Floyd;
               o.      Forensic Analytical;
               p.      Lee Poye;
               q.      J3;
               r.      Mickey Gunter, PhD;
               s.      University of Idaho;
               t.      Fred Pooley, PhD;
               u.      University of Cardiff;
               v.      Turin Polytechnic;
               w.      Colorado School of Mines;
               x.      Jerome Krause;
               y.      Battelle Memorial Institute;
                                                - 34 -
               z.      Johns-Manville;
               aa.     CTFA;
               bb.     FDA.

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 (including to the extent that this Request seeks

information regarding Defendants’ consulting experts for this or other litigation or prematurely

seeks the disclosure of Defendants’ testifying experts in this litigation) and 4.

       REQUEST FOR PRODUCTION NO. 15.                    All samples and/or exemplars of Chinese

talc considered and/or relied upon by Matthew Sanchez, PhD, Johnson & Johnson’s disclosed

expert, in forming his opinions and conclusions regarding asbestos content in Chinese talc used

by Johnson & Johnson.

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 (including to the extent that this Request seeks

information regarding Defendants’ consulting experts for this or other litigation or prematurely

seeks the disclosure of Defendants’ testifying experts in this litigation) and 4.

       REQUEST FOR PRODUCTION NO. 16.                    All samples and/or exemplars of Italian talc

considered and/or relied upon by Matthew Sanchez, PhD, Johnson & Johnson’s disclosed expert,

in forming his opinions and conclusions regarding asbestos content in Italian talc used by

Johnson & Johnson.

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.
                                                - 35 -
       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 (including to the extent that this Request seeks

information regarding Defendants’ consulting experts for this or other litigation or prematurely

seeks the disclosure of Defendants’ testifying experts in this litigation) and 4.

       REQUEST FOR PRODUCTION NO. 17.                    All samples and/or exemplars of Vermont

talc considered and/or relied upon by Matthew Sanchez, PhD, Johnson & Johnson’s disclosed

expert, in forming his opinions and conclusions regarding asbestos content in Vermont talc used

by Johnson & Johnson.

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 (including to the extent that this Request seeks

information regarding Defendants’ consulting experts for this or other litigation or prematurely

seeks the disclosure of Defendants’ testifying experts in this litigation) and 4.

       REQUEST FOR PRODUCTION NO. 18.                    All samples and/or exemplars of Chinese

talc considered and/or relied upon by Mickey Gunter, PhD, Johnson & Johnson’s disclosed

expert, in forming his opinions and conclusions regarding asbestos content in Chinese talc used

by Johnson & Johnson.

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 (including to the extent that this Request seeks




                                                - 36 -
information regarding Defendants’ consulting experts for this or other litigation or prematurely

seeks the disclosure of Defendants’ testifying experts in this litigation) and 4.

       REQUEST FOR PRODUCTION NO. 19.                    All samples and/or exemplars of Italian talc

considered and/or relied upon by Mickey Gunter, PhD, Johnson & Johnson’s disclosed expert, in

forming his opinions and conclusions regarding asbestos content in Italian talc used by Johnson

& Johnson.

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 (including to the extent that this Request seeks

information regarding Defendants’ consulting experts for this or other litigation or prematurely

seeks the disclosure of Defendants’ testifying experts in this litigation) and 4.

       REQUEST FOR PRODUCTION NO. 20.                    All samples and/or exemplars of Vermont

talc considered and/or relied upon by Mickey Gunter, PhD, Johnson & Johnson’s disclosed

expert, in forming his opinions and conclusions regarding asbestos content in Vermont talc used

by Johnson & Johnson.

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 (including to the extent that this Request seeks

information regarding Defendants’ consulting experts for this or other litigation or prematurely

seeks the disclosure of Defendants’ testifying experts in this litigation) and 4.




                                                - 37 -
       REQUEST FOR PRODUCTION NO. 21.                   All documents produced by any party in the

St. Louis talc litigation to which you were a party or of which you have come into possession,

including but not limited to, the following cases:

               a.      Giannecchini v. Johnson & Johnson 22nd. Circuit Court, St. Louis,
                       Missouri;
               b.      Hogans v. Johnson & Johnson, 1422-CC09012-01, Circuit Court, St.
                       Louis City, Missouri (St. Louis);
               c.      Fox v. Johnson & Johnson, Cause No. 1422-CC09012-01, Division 10,
                       Missouri Circuit Court, 22nd Judicial District (St. Louis).
               d.      Lois Slemp v. Johnson & Johnson et al., case number 1422-CC09326-01,
                       in the 22nd Judicial Circuit Court of Missouri.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2, 3, and 4.

       REQUEST FOR PRODUCTION NO. 22.                   All   articles   of   incorporation   and   all

amendments thereto for J&J.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the corporate/business history of the Defendants as it relates to JBP/STS.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 23.                   All correspondence in any form and of any

type between J&J and any other company, person or entity regarding:

               a.      talc carcinogenicity,
               b.      asbestos contamination of talc,
               c.      measurement techniques for contamination of talc including but not
                       limited to asbestos contamination,
                                               - 38 -
               d.     analysis techniques for contamination of talc including but not limited to
                      asbestos contamination, or
               e.     how asbestos contamination in consumer products should be
                      characterized.

       RESPONSE: Defendants state that JBP/STS have not contained and do not contain

asbestos. Without conceding any characterizations contained in this Request, Defendants refer

Plaintiffs to the materials described in the Introductory Statement, which Defendants have a

reasonable and good faith belief include non-privileged documents related to the subject matter

of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 24.                  All    correspondence,    communications,

memorandums, conference reports, submissions, exchanges, and other documents between you

and any government regulatory agencies, including but not limited to FDA, EPA, NIOSH,

OSHA, NJDEP, MSHA.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request, including but not limited to the following

(beginning Bates numbers):

                        JNJ000566827     JNJ000567588        JNJ000867875
                        JNJ000868370     JNJ000244995        JNJ000025266
                        JNJ000250618     JNJ000000112        JNJ000000043
                        JNJ000004313     JNJ000092018        JNJ000405133
                        JNJ000405302     JNJ000447352
       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.




                                              - 39 -
       REQUEST FOR PRODUCTION NO. 25.                  All   correspondence,     communications,

memorandums, conference reports, submissions, exchanges, and other documents between you

and any industrial, professional, and/or trade organizations/associations, including but not

limited to PCPC, CTFA, AIHA, and the National Safety Council.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request, including but not limited to the following

(beginning Bates numbers):

              JNJ000092018            JNJ000092073            JNJ000405234
              JNJ000405302            JNJ000405464            JNJ000368256
              JNJ000368262            JNJ000368455            JNJ000368539
              JNJ000368592            JNJ000368673            JNJ000368703

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 26.                  All correspondence, including but not

limited to email correspondence, regarding regulation of talc in the United States to which Julie

Pier was a party or recipient – which would include all correspondence to or from Julie Pier

and/or to which Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received

or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.



                                              - 40 -
       REQUEST FOR PRODUCTION NO. 27.                  All correspondence, including but not

limited to email correspondence, regarding regulation of talc in China to which Julie Pier was a

party or recipient – which would include all correspondence to or from Julie Pier and/or to which

Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received or sent in any

manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 28.                  All correspondence, including but not

limited to email correspondence, regarding regulation of talc in Europe to which Julie Pier was a

party or recipient – which would include all correspondence to or from Julie Pier and/or to which

Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received or sent in any

manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 29.                  All correspondence, including but not

limited to email correspondence, regarding regulation of talc in Canada to which Julie Pier was a

party or recipient – which would include all correspondence to or from Julie Pier and/or to which



                                              - 41 -
Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received or sent in any

manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 30.                  All correspondence, including but not

limited to email correspondence, regarding analysis of talc for the presence of asbestos to which

Julie Pier was a party or recipient – which would include all correspondence to or from Julie Pier

and/or to which Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received

or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 31.                  All correspondence, including but not

limited to email correspondence, regarding analysis of talc for the releasabilty of asbestos to

which Julie Pier was a party or recipient – which would include all correspondence to or from

Julie Pier and/or to which Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise

received or sent in any manner.




                                              - 42 -
       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4, and on the additional grounds that it is vague,

ambiguous and confusing.

       REQUEST FOR PRODUCTION NO. 32.                  All correspondence, including but not

limited to email correspondence, regarding testing of talc for the presence of asbestos to which

Julie Pier was a party or recipient – which would include all correspondence to or from Julie Pier

and/or to which Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received

or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 33.                  All correspondence, including but not

limited to email correspondence, regarding testing methods for the presence of asbestos in

talcum powder to which Julie Pier was a party or recipient – which would include all

correspondence to or from Julie Pier and/or to which Julie Pier was a “cc” or a “bcc” recipient or

which Julie Pier otherwise received or sent in any manner.




                                              - 43 -
       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 34.                  All correspondence, including but not

limited to email correspondence, regarding detection of asbestos to which Julie Pier was a party

or recipient – which would include all correspondence to or from Julie Pier and/or to which Julie

Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 35.                  All correspondence, including but not

limited to email correspondence, regarding polarized light microscopy to which Julie Pier was a

party or recipient – which would include all correspondence to or from Julie Pier and/or to which

Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received or sent in any

manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.




                                              - 44 -
       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 36.                  All correspondence, including but not

limited to email correspondence, regarding scanning electron microscopy to which Julie Pier was

a party or recipient – which would include all correspondence to or from Julie Pier and/or to

which Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received or sent in

any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 37.                  All correspondence, including but not

limited to email correspondence, regarding transmission electron microscopy to which Julie Pier

was a party or recipient – which would include all correspondence to or from Julie Pier and/or to

which Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received or sent in

any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.




                                              - 45 -
       REQUEST FOR PRODUCTION NO. 38.                  All correspondence, including but not

limited to email correspondence, regarding infrared spectroscopy to which Julie Pier was a party

or recipient – which would include all correspondence to or from Julie Pier and/or to which Julie

Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 39.                  All correspondence, including but not

limited to email correspondence, regarding x-ray diffraction to which Julie Pier was a party or

recipient – which would include all correspondence to or from Julie Pier and/or to which Julie

Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 40.                  All correspondence, including but not

limited to email correspondence, regarding the United States Pharmacopeia a/k/a USP method to

which Julie Pier was a party or recipient – which would include all correspondence to or from

Julie Pier and/or to which Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise

received or sent in any manner.



                                              - 46 -
       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 41.                  All correspondence, including but not

limited to email correspondence, regarding the USP modernization panel to which Julie Pier was

a party or recipient – which would include all correspondence to or from Julie Pier and/or to

which Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received or sent in

any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 42.                  All correspondence, including but not

limited to email correspondence, regarding the Colorado School of Mines to which Julie Pier

was a party or recipient – which would include all correspondence to or from Julie Pier and/or to

which Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received or sent in

any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.



                                              - 47 -
       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 43.                  All correspondence, including but not

limited to email correspondence, regarding Johnson’s Baby Powder to which Julie Pier was a

party or recipient – which would include all correspondence to or from Julie Pier and/or to which

Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received or sent in any

manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 44.                  All correspondence, including but not

limited to email correspondence, regarding Johnson & Johnson to which Julie Pier was a party or

recipient – which would include all correspondence to or from Julie Pier and/or to which Julie

Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 45.                  All correspondence, including but not

limited to email correspondence, regarding consumer protection of the safety of talc to which



                                              - 48 -
Julie Pier was a party or recipient – which would include all correspondence to or from Julie Pier

and/or to which Julie Pier was a “cc” or a “bcc” recipient or which Julie Pier otherwise received

or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 46.                   All correspondence, including but not

limited to email correspondence, regarding injury, illness, and/or diseases related to or alleged to

be related to talc to which Julie Pier was a party or recipient – which would include all

correspondence to or from Julie Pier and/or to which Julie Pier was a “cc” or a “bcc” recipient or

which Julie Pier otherwise received or sent in any manner.

       RESPONSE: Without conceding any characterizations contained in this Request,

Defendants refer Plaintiffs to the materials described in the Introductory Statement, which

Defendants have a reasonable and good faith belief include non-privileged documents related to

the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 47.                   All correspondence, including but not

limited to email correspondence, regarding injury, illness, and/or diseases related to or alleged to

be related to asbestos to which Julie Pier was a party or recipient – which would include all




                                               - 49 -
correspondence to or from Julie Pier and/or to which Julie Pier was a “cc” or a “bcc” recipient or

which Julie Pier otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 48.                  All correspondence, including but not

limited to email correspondence, regarding regulation of talc in the United States to which

Shripal Sharma was a party or recipient – which would include all correspondence to or from

Shripal Sharma and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal

Sharma otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 49.                  All correspondence, including but not

limited to email correspondence, regarding regulation of talc in China to which Shripal Sharma

was a party or recipient – which would include all correspondence to or from Shripal Sharma

and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal Sharma

otherwise received or sent in any manner.




                                              - 50 -
       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 50.                  All correspondence, including but not

limited to email correspondence, regarding regulation of talc in Europe to which Shripal Sharma

was a party or recipient – which would include all correspondence to or from Shripal Sharma

and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal Sharma

otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 51.                  All correspondence, including but not

limited to email correspondence, regarding regulation of talc in Canada to which Shripal Sharma

was a party or recipient – which would include all correspondence to or from Shripal Sharma

and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal Sharma

otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.



                                              - 51 -
       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 52.                  All correspondence, including but not

limited to email correspondence, regarding analysis of talc for the presence of asbestos to which

Shripal Sharma was a party or recipient – which would include all correspondence to or from

Shripal Sharma and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal

Sharma otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 53.                  All correspondence, including but not

limited to email correspondence, regarding analysis of talc for the releasabilty of asbestos to

which Shripal Sharma was a party or recipient – which would include all correspondence to or

from Shripal Sharma and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which

Shripal Sharma otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4, and on the additional grounds that it is vague and

ambiguous.



                                              - 52 -
       REQUEST FOR PRODUCTION NO. 54.                  All correspondence, including but not

limited to email correspondence, regarding testing of talc for the presence of asbestos to which

Shripal Sharma was a party or recipient – which would include all correspondence to or from

Shripal Sharma and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal

Sharma otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 55.                  All correspondence, including but not

limited to email correspondence, regarding testing methods for the presence of asbestos in

talcum powder to which Shripal Sharma was a party or recipient – which would include all

correspondence to or from Shripal Sharma and/or to which Shripal Sharma was a “cc” or a “bcc”

recipient or which Shripal Sharma otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 56.                  All correspondence, including but not

limited to email correspondence, regarding detection of asbestos to which Shripal Sharma was a

party or recipient – which would include all correspondence to or from Shripal Sharma and/or to



                                              - 53 -
which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal Sharma otherwise

received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 57.                  All correspondence, including but not

limited to email correspondence, regarding polarized light microscopy to which Shripal Sharma

was a party or recipient – which would include all correspondence to or from Shripal Sharma

and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal Sharma

otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 58.                  All correspondence, including but not

limited to email correspondence, regarding scanning electron microscopy to which Shripal

Sharma was a party or recipient – which would include all correspondence to or from Shripal

Sharma and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal Sharma

otherwise received or sent in any manner.




                                              - 54 -
       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 59.                  All correspondence, including but not

limited to email correspondence, regarding transmission electron microscopy to which Shripal

Sharma was a party or recipient – which would include all correspondence to or from Shripal

Sharma and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal Sharma

otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 60.                  All correspondence, including but not

limited to email correspondence, regarding infrared spectroscopy to which Shripal Sharma was a

party or recipient – which would include all correspondence to or from Shripal Sharma and/or to

which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal Sharma otherwise

received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.



                                              - 55 -
       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 61.                  All correspondence, including but not

limited to email correspondence, regarding x-ray diffraction to which Shripal Sharma was a party

or recipient – which would include all correspondence to or from Shripal Sharma and/or to

which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal Sharma otherwise

received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 62.                  All correspondence, including but not

limited to email correspondence, regarding the United States Pharmacopeia a/k/a USP method to

which Shripal Sharma was a party or recipient – which would include all correspondence to or

from Shripal Sharma and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which

Shripal Sharma otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.




                                              - 56 -
       REQUEST FOR PRODUCTION NO. 63.                  All correspondence, including but not

limited to email correspondence, regarding the USP modernization panel to which Shripal

Sharma was a party or recipient – which would include all correspondence to or from Shripal

Sharma and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal Sharma

otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 64.                  All correspondence, including but not

limited to email correspondence, regarding the Colorado School of Mines to which Shripal

Sharma was a party or recipient – which would include all correspondence to or from Shripal

Sharma and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal Sharma

otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 65.                  All correspondence, including but not

limited to email correspondence, regarding Johnson’s Baby Powder to which Shripal Sharma

was a party or recipient – which would include all correspondence to or from Shripal Sharma



                                              - 57 -
and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal Sharma

otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 66.                  All correspondence, including but not

limited to email correspondence, regarding Johnson & Johnson to which Shripal Sharma was a

party or recipient – which would include all correspondence to or from Shripal Sharma and/or to

which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal Sharma otherwise

received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 67.                  All correspondence, including but not

limited to email correspondence, regarding consumer protection of the safety of talc to which

Shripal Sharma was a party or recipient – which would include all correspondence to or from

Shripal Sharma and/or to which Shripal Sharma was a “cc” or a “bcc” recipient or which Shripal

Sharma otherwise received or sent in any manner.




                                              - 58 -
       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 68.                   All correspondence, including but not

limited to email correspondence, regarding injury, illness, and/or diseases related to or alleged to

be related to talc to which Shripal Sharma was a party or recipient – which would include all

correspondence to or from Shripal Sharma and/or to which Shripal Sharma was a “cc” or a “bcc”

recipient or which Shripal Sharma otherwise received or sent in any manner.

       RESPONSE: Without conceding any characterizations contained in this Request,

Defendants refer Plaintiffs to the materials described in the Introductory Statement, which

Defendants have a reasonable and good faith belief include non-privileged documents related to

the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 69.                   All correspondence, including but not

limited to email correspondence, regarding injury, illness, and/or diseases related to or alleged to

be related to asbestos to which Shripal Sharma was a party or recipient – which would include all

correspondence to or from Shripal Sharma and/or to which Shripal Sharma was a “cc” or a “bcc”

recipient or which Shripal Sharma otherwise received or sent in any manner.




                                               - 59 -
       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 70.                  All correspondence, including but not

limited to email correspondence, regarding regulation of talc in the United States to which R.J.

Zazenski was a party or recipient – which would include all correspondence to or from R.J.

Zazenski and/or to which R.J. Zazenski was a “cc” or a “bcc” recipient or which R.J. Zazenski

otherwise received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 71.                  All correspondence, including but not

limited to email correspondence, regarding regulation of talc in China to which R.J. Zazenski

was a party or recipient – which would include all correspondence to or from R.J. Zazenski

and/or to which R.J. Zazenski was a “cc” or a “bcc” recipient or which R.J. Zazenski otherwise

received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.



                                              - 60 -
       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 72.                  All correspondence, including but not

limited to email correspondence, regarding regulation of talc in Europe to which R.J. Zazenski

was a party or recipient – which would include all correspondence to or from R.J. Zazenski

and/or to which R.J. Zazenski was a “cc” or a “bcc” recipient or which R.J. Zazenski otherwise

received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 73.                  All correspondence, including but not

limited to email correspondence, regarding regulation of talc in Canada to which R.J. Zazenski

was a party or recipient – which would include all correspondence to or from R.J. Zazenski

and/or to which R.J. Zazenski was a “cc” or a “bcc” recipient or which R.J. Zazenski otherwise

received or sent in any manner.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.




                                              - 61 -
        REQUEST FOR PRODUCTION NO. 74.                  All correspondence, including but not

limited to email correspondence, regarding analysis of talc for the presence of asbestos to which

R.J. Zazenski was a party or recipient – which would include all correspondence to or from R.J.

Zazenski and/or to which R.J. Zazenski was a “cc” or a “bcc” recipient or which R.J. Zazenski

otherwise received or sent in any manner.

        RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

        To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

        REQUEST FOR PRODUCTION NO. 75.                  All depositions, interrogatories, statements,

certifications, and/or affidavits that will be used to prove J&J’s cross claims or third party claims

in this case.

        RESPONSE: Defendants state that their investigation in this matter, including

discovery, is ongoing and continuing. Defendants state that they may supplement this Response

and produce responsive documents, if applicable, at the appropriate time and as additional

information becomes available.

        To the extent that this Request seeks additional or different information, Defendants

object on the grounds stated in Specific Objection Nos. 1 and 4, and on the additional grounds

that it is premature.

        REQUEST FOR PRODUCTION NO. 76.                  All depositions, interrogatories, statements,

certifications, and/or affidavits that will be used to prove J&J’s allegations, if any, regarding




                                               - 62 -
alleged exposure of the Plaintiff to asbestos for which any bankrupt entities are claimed to be

responsible.

        RESPONSE: Defendants state that their investigation in this matter, including

discovery, is ongoing and continuing. Defendants state that they may supplement this Response

and produce responsive documents, if applicable, at the appropriate time and as additional

information becomes available.

        To the extent that this Request seeks additional or different information, Defendants

object on the grounds stated in Specific Objection Nos. 1 and 4, and on the additional grounds

that it is premature.

        REQUEST FOR PRODUCTION NO. 77.                 All depositions, interrogatories, statements,

certifications, and/or affidavits that will be used to prove J&J’s allegations, if any, against

entities that have not been named as Defendants in the above captioned lawsuit.

        RESPONSE: Defendants state that their investigation in this matter, including

discovery, is ongoing and continuing. Defendants state that they may supplement this Response

and produce responsive documents, if applicable, at the appropriate time and as additional

information becomes available.

        To the extent that this Request seeks additional or different information, Defendants

object on the grounds stated in Specific Objection Nos. 1 and 4, and on the additional grounds

that it is premature.

        REQUEST FOR PRODUCTION NO. 78.                 All depositions, interrogatories, statements,

certifications, and/or affidavits that will be used to prove J&J claim of exposure and/or causation

from a product/premise for which J&J is not responsible, if any, against any party/entity not

named in the above captioned lawsuit.



                                              - 63 -
       RESPONSE: Defendants state that their investigation in this matter, including

discovery, is ongoing and continuing. Defendants state that they may supplement this Response

and produce responsive documents, if applicable, at the appropriate time and as additional

information becomes available.

       To the extent that this Request seeks additional or different information, Defendants

object on the grounds stated in Specific Objection Nos. 1 and 4, and on the additional grounds

that it is premature, vague and confusing.

       REQUEST FOR PRODUCTION NO. 79.                  All depositions, interrogatories, statements,

certifications, and/or affidavits that will be used to prove Johnson & Johnson’s claim of exposure

and/or causation from a product/premise for which Johnson & Johnson is not responsible, if any,

against any party/entity not named in the above captioned lawsuit.

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

78.

       To the extent that this Request seeks additional or different information, Defendants

object on the grounds stated in Specific Objection Nos. 1, 3, and 4, and on the additional grounds

that it is premature and duplicative.

       REQUEST FOR PRODUCTION NO. 80.                  All documents – including but not limited to

correspondence, reports, files, memorandums, invoices, shipping records – related to all talc

types/grades used in the manufacture, processing, and/or development of talcum powder

products, including but not limited to Baby Powder and Shower to Shower.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.



                                              - 64 -
         To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

         REQUEST FOR PRODUCTION NO. 81.                All documents – including but not limited to

correspondence, reports, files, memorandums, invoices, shipping records – related to all

perfumes and fragrance products/ingredients used in the manufacture, processing, and/or

development of talcum powder products, including but not limited to Baby Powder and Shower

to Shower.

         RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

         To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

         REQUEST FOR PRODUCTION NO. 82.                All documents – including but not limited to

reports, data, and transcripts – related to any submissions made, or testimony given, to any

government regulatory agency – including but not limited to FDA, EPA, OSHA, NIOSH, MSHA

– regarding talc mined, milled, processed, supplied, sold, delivered, and/or distributed by J&J.

         RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

         To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4.

         REQUEST FOR PRODUCTION NO. 83.                All documents evidencing your current net

worth.



                                              - 65 -
       RESPONSE: Defendant refers Plaintiff to publicly-available 10-K and 10-Q filings,

which may be located, among other locations, at http://www.investor.jnj.com/sec.cfm.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2 and 4.

       REQUEST FOR PRODUCTION NO. 84.                  All documents related to J&J’s sales,

distribution, marketing, production, and other business activities in Maryland at any time

between 1959 and the present.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 85.                  All documents related to Johnson &

Johnson’s market share regarding talcum powder product sales in the United States for each year

beginning with the first year Johnson & Johnson sold talcum powder products in the United

States continuing through 2007.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 86.                  All     documents,      correspondence,

communications, records, results, and other information J&J received from J&J’s talc suppliers



                                              - 66 -
regarding the alleged asbestos-free nature of the talc supplied to J&J upon which J&J claims it

relied.

          RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the talc supplied for use in and formulation of JBP/STS, including but not

limited to the following (beginning Bates numbers):

                         JNJ000383087 JNJ000347608 JNJ000223427
                         JNJ000375817 JNJ000521581 JNJ000241173
                         JNJ000866688
          To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

          REQUEST FOR PRODUCTION NO. 87.                All documents, files or materials concerning

all incidents of asbestosis, talcosis, lung cancer, and mesothelioma suffered by - or claimed to be

suffered by – J&J’s current and former employees.

          RESPONSE: Defendants state that JBP/STS have not contained and do not contain

asbestos.

          To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1, 3, and 4. Defendants further object to the extent this

Request seeks information and/or documents irrelevant to the subject matter of this lawsuit and,

therefore, is not reasonably calculated to lead to the discovery of admissible evidence.

          REQUEST FOR PRODUCTION NO. 88.                All documents, files or materials concerning

Johnson & Johnson’s attempts to comply with FDA, EPA, OSHA, MSHA, NIOSH or other

governmental (federal and state) standards at Johnson & Johnson’s manufacturing, development,

storage, warehouse, processing, testing, and research facilities.



                                               - 67 -
       RESPONSE: Defendants object to this Request on the grounds stated in Specific

Objection Nos. 1, 2 and 4. Defendants further object to the extent this Request seeks information

and/or documents irrelevant to the subject matter of this lawsuit and, therefore, is not reasonably

calculated to lead to the discovery of admissible evidence.

       REQUEST FOR PRODUCTION NO. 89.                   All documents, files or materials related to

the relationship between Valeant Pharmaceutical and J&J, Inc. including but not limited to

merger agreements, asset purchases, buy-outs, take-overs, credit exchanges, successorship, and

consolidation of entities/staff/executives/organizations.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1, 2 and 4.

       REQUEST FOR PRODUCTION NO. 90.                   All documents, files or materials related to

the relationship between Windsor Minerals and J&J, Inc. including but not limited to merger

agreements, asset purchases, buy-outs, take-overs, credit exchanges, successorship, supply

agreements, corporate structure, and consolidation of entities/staff/executives/organizations.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1, 2 and 4.




                                               - 68 -
       REQUEST FOR PRODUCTION NO. 91.                    All documents, files or materials relating to

J&J’s first knowledge, notice or awareness about the alleged adverse effects of exposure to

asbestos and/or asbestos-containing products.

       RESPONSE: Defendants refer Plaintiffs to the publicly-available, published medical

and scientific literature for studies regarding asbestos and health and safety. Defendants have a

reasonable and good faith belief that such literature contains thousands of articles regarding

asbestos and asbestos-related disease dating back more than 100 years. In addition, Defendants

refer Plaintiffs to the materials described in the Introductory Statement, which Defendants have a

reasonable and good faith belief include non-privileged documents related to the subject matter

of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 92.                    All documents, files or materials relating to

J&J’s first knowledge, notice or awareness about the potential inclusion and/or contamination of

talc with asbestos.

       RESPONSE: Without conceding any characterizations contained in this Request,

Defendants state that extensive testing to confirm that JBP/STS have not contained and do not

contain asbestos or other contaminants has been and continues to be performed, including by

third parties such as contract manufacturers, talc suppliers, and independent, university, and

governmental laboratories. Defendants further state that they have a reasonable and good faith

belief that documents concerning such testing are among the materials described in the

Introductory Statement, including but not limited to the following (beginning Bates numbers):

                        JNJ000384469 JNJ000280775 JNJ000239636
                        JNJ000383016 JNJ000382986 JNJ000423308

                                                - 69 -
                        JNJ000383087 JNJ000347608 JNJ000223427
                        JNJ000375817 JNJ000521581 JNJ000241173
                        JNJ000866688



       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 93.                  All documents, files or materials relating to

J&J’s first knowledge, notice or awareness about the alleged adverse effects of exposure to talc

and/or talc-containing products.

       RESPONSE: Defendants expressly deny that cosmetic grade talc, including talc

contained in JBP/STS, causes health hazards and therefore cannot identify a time frame to the

extent that this Request suggests a causal relationship between JBP/STS and health hazards.

Defendants refer Plaintiffs to the publicly-available, published medical and scientific literature

for studies regarding talc and health and safety. In addition, Defendants state that they have a

reasonable and good faith belief that the materials described in the Introductory Statement

include documents regarding studies and information supporting the safety of cosmetic talc,

including but not limited to the following (beginning Bates numbers):

              JNJ000538189            JNJ000404635              JNJ000238903
              JNJ000020272            JNJ000020278              JNJ000020227


       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 94.                  All documents, files or materials relating to

Johnson & Johnson’s first knowledge, notice or awareness about the alleged adverse effects of

exposure to asbestos and/or asbestos-containing products.



                                              - 70 -
       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

91.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4, and on the additional grounds that it is duplicative.

       REQUEST FOR PRODUCTION NO. 95.                   All documents, files or materials relating to

Johnson & Johnson’s first knowledge, notice or awareness about the alleged adverse effects of

exposure to talc and/or talc-containing products.

       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

93.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4, and on the additional grounds that it is duplicative.

       REQUEST FOR PRODUCTION NO. 96.                   All documents, files or materials relating to

the availability of materials/ingredients as substitutes and/or replacements for talc in J&J talcum

powder products.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request, including but not limited to the following

(beginning Bates numbers):

              JNJ000874737            JNJ000874740               JNJ000874755
              JNJ000874763            JNJ000874767               JNJ000874784
              JNJ000874799            JNJ000866815               JNJ000866826
              JNJ000867914            JNJTALC000021412           JNJTALC000021463
              JNJTALC000021474        JNJTALC000021476           JNJTALC000021477
              JNJTALC000021517        JNJTALC000021552           JNJTALC000021553
              JNJTALC000021565




                                               - 71 -
       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4, and on the additional grounds that it is vague,

ambiguous and confusing as to the terms “substitutes and/or replacements.”

       REQUEST FOR PRODUCTION NO. 97.                   All documents, files or materials relating to

the availability, feasibility, and/or use of corn starch in talcum powder products.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request, including but not limited to the following

(beginning Bates numbers):



              JNJ000874737             JNJ000874740              JNJ000874755
              JNJ000874763             JNJ000874767              JNJ000874784
              JNJ000874799             JNJ000866815              JNJ000866826
              JNJ000867914             JNJTALC000021412          JNJTALC000021463
              JNJTALC000021474         JNJTALC000021476          JNJTALC000021477
              JNJTALC000021517         JNJTALC000021552          JNJTALC000021553
              JNJTALC000021565




       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 98.                   All documents, files or materials relating to

warnings and/or cautions Johnson & Johnson provided to its employees, customers, and/or

consumers regarding the potential health hazards of asbestos.

       RESPONSE: Defendants state that JBP/STS have not contained and do not contain

asbestos, therefore no warning or caution involving asbestos has ever been given to purchasers of

the product or directed to the users of the product. Defendants further state that the J&J

                                               - 72 -
Companies do not and have not manufactured or sold any products containing asbestos. Without

conceding any characterizations contained in this Request, Defendants refer Plaintiffs to the

materials described in the Introductory Statement, which Defendants have a reasonable and good

faith belief include non-privileged documents related to the subject matter of this Request.

        To the extent that this Request seeks an additional or different response, Defendants

object on the grounds stated in Specific Objection No. 4, particularly to the extent this Request

seeks information regarding premises that Plaintiffs do not allege are at issues in this litigation.

Defendants further object to this Request to the extent it seeks information regarding exposure to

cosmetic talc in an employment setting as opposed to the consumer usage at issue in this

litigation.

        REQUEST FOR PRODUCTION NO. 99.                  All documents, files or materials relating to

warnings and/or cautions Johnson & Johnson received from any and all sources regarding the

potential health hazards of asbestos.

        RESPONSE: Defendants refer Plaintiffs to the publicly-available, published medical

and scientific literature for studies regarding asbestos and health and safety. Defendants have a

reasonable and good faith belief that such literature contains thousands of articles regarding

asbestos and asbestos-related disease dating back more than 100 years. In addition, Defendants

refer Plaintiffs to the materials described in the Introductory Statement, which Defendants have a

reasonable and good faith belief include non-privileged documents related to the subject matter

of this Request.

        To the extent that this Request seeks an additional or different response, Defendants

object on the grounds stated in Specific Objection No. 4.




                                               - 73 -
        REQUEST FOR PRODUCTION NO. 100. All documents, files or materials relating to

warnings and/or cautions Johnson & Johnson provided to its employees, customers, and/or

consumers regarding the potential health hazards of talc.

        RESPONSE: Without conceding any characterizations contained in this Request,

Defendants refer Plaintiffs to the materials described in the Introductory Statement, which

Defendants have a reasonable and good faith belief include non-privileged documents related to

the subject matter of this Request, including but not limited to the following (beginning Bates

numbers):

                            JNJ000405231 JNJ000356310 JNJ000405580
                            JNJ000426147 JNJ000362624 JNJ000870344
                            JNJ000874367 JNJ000874377 JNJTALC000022912
                            JNJ000424856


        To the extent that this Request seeks an additional or different response, Defendants

object on the grounds stated in Specific Objection No. 4, particularly to the extent this Request

seeks information regarding premises that Plaintiffs do not allege are at issues in this litigation.

Defendants further object to this Request to the extent it seeks information regarding exposure to

cosmetic talc in an employment setting as opposed to the consumer usage at issue in this

litigation.

        REQUEST FOR PRODUCTION NO. 101. All documents, files or materials relating to

warnings and/or cautions Johnson & Johnson received from any and all sources regarding the

potential health hazards of talc.

        RESPONSE: Without conceding any characterizations contained in this Request,

Defendants refer Plaintiffs to the materials described in the Introductory Statement, which




                                               - 74 -
Defendants have a reasonable and good faith belief include non-privileged documents related to

the subject matter of this Request.

       To the extent that this Request seeks an additional or different response, Defendants

object on the grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 102. All documents, files or materials relating to

air monitoring and/or sampling conducted at J&J facilities where talcum powder products were

manufactured, produced, developed, and/or tested.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request, including but not limited to the following

(beginning Bates numbers):

                        JNJ000244995 JNJ000025266 JNJ000250618

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 103. All filters, cartridges, grids, and other

materials from all testing, analysis, and/or investigation for asbestos in talcum powder products

sold, distributed, supplied, and/or retailed between 1928 and 2017.

       RESPONSE: Defendants state that extensive testing to confirm that JBP/STS have not

contained and do not contain asbestos or other contaminants has been and continues to be

performed, including by third parties such as contract manufacturers, talc suppliers, and

independent, university, and governmental laboratories. Defendants further state that they have a

reasonable and good faith belief that documents concerning such testing are among the materials

described in the Introductory Statement.



                                              - 75 -
       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4. Defendants further object to this Request to the

extent that it seeks tangible things (“filters, cartridges, grids, and other MATERIALS”) on the

grounds that it is vague and ambiguous, is overly broad, and is unduly burdensome.

       REQUEST FOR PRODUCTION NO. 104. All filters, cartridges, grids, and other

materials from all testing, analysis, and/or investigation for asbestos in the talc and/or talc ore

used in the manufacture and/or processing of talcum powder products between 1928 and 2017.

       RESPONSE: Defendants state that extensive testing to confirm that JBP/STS have not

contained and do not contain asbestos or other contaminants has been and continues to be

performed, including by third parties such as contract manufacturers, talc suppliers, and

independent, university, and governmental laboratories. Defendants further state that they have a

reasonable and good faith belief that documents concerning such testing are among the materials

described in the Introductory Statement.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4. Defendants further object to this Request to the

extent that it seeks tangible things (“filters, cartridges, grids, and other MATERIALS”) on the

grounds that it is vague and ambiguous, is overly broad, and is unduly burdensome.

       REQUEST FOR PRODUCTION NO. 105. All filters, cartridges, grids, and other

materials from all testing, analysis, and/or investigation for asbestos content and/or asbestos

releasability of talc and/or talcum powder used in the manufacture, processing, and/or

development of talcum powder products, including but not limited to Baby Powder and Shower

to shower.




                                              - 76 -
       RESPONSE: Defendants state that JBP/STS have not contained and do not contain

asbestos. Without conceding any characterizations contained in this Request, Defendants refer

Plaintiffs to the materials described in the Introductory Statement, which Defendants have a

reasonable and good faith belief include non-privileged documents related to studies and testing

performed on JBP, including with respect to asbestos, including but not limited to the following

(beginning Bates numbers):

                        JNJ000061563 JNJ000061567 JNJ000133381
                        JNJ000245548 JNJ000294620 JNJ000358049
                        JNJ000866706 JNJ000876200 JNJ000237313
                        JNJ000061385

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2 and 4, and on the additional grounds that it is vague,

ambiguous, and confusing to the extent it uses the term “releasability.” Defendants further object

to this Request to the extent that it seeks tangible things (“filters, cartridges, grids, and other

materials”) on the grounds that it is vague and ambiguous, is overly broad, and is unduly

burdensome.

       REQUEST FOR PRODUCTION NO. 106. All                 laboratory    notebooks    and    other

documents, files or materials relating to any testing and/or analysis of talc-containing and/or

talcum powder products for asbestos content and/or releasibility.

       RESPONSE: Defendants state that JBP/STS have not contained and do not contain

asbestos. Without conceding any characterizations contained in this Request, Defendants refer

Plaintiffs to the materials described in the Introductory Statement, which Defendants have a

reasonable and good faith belief include non-privileged documents related to the subject matter

of this Request, including but not limited to the following (beginning Bates numbers):



                                              - 77 -
                        JNJ000347608 JNJ000223427 JNJ000375817
                        JNJ000521581 JNJ000241173 JNJ000866688


       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4, and on the additional grounds that it is vague,

ambiguous, and confusing.

       REQUEST FOR PRODUCTION NO. 107. All maps, diagrams, photographs, images,

renderings, drawings, depictions, slides, and/or other visuals relating to the mines and mills from

which the talc and/or talcum powder used in the manufacture, processing, and/or development of

Johnson & Johnson talcum powder products, including but not limited to Baby Powder and

Shower to Shower, was derived.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request, including but not limited to the following

(beginning Bates numbers):

                        JNJ000089996 JNJ000090013 JNJ000245002
                        JNJ000302448


       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 108. All Material Safety Data Sheets for all

ingredients obtained, purchased, and/or received for use in talcum powder products between

1928 and 2017.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include examples of



                                              - 78 -
material safety data sheets that have accompanied talc supplied for use in JBP/STS, including but

not limited to the following: Luzenac MSDS (JNJ 000415599 – 5602); Luzenac MSDS (JNJ

000879845 – 9853); and Imerys MSDS (JNJ 000558581 – 8587).

       To the extent that this Request seeks an additional different response, Defendants object

on the grounds stated in Specific Objection Nos. 2 and 4.

       REQUEST FOR PRODUCTION NO. 109. All minutes, membership logs, digests,

magazines, and printed materials received from all industrial, professional, and/or trade

associations/organizations Johnson & Johnson was a member of including but not limited to

PCPC, CTFA, AIHA, National Safety Council.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 110. All photographs or other images of all talc

and/or talc-containing products identified in response to any of these discovery demands,

including any photographs or other images of the packaging of any of the materials/products.

Said photographs or images should include photographs or images of the products and/or

packaging depicted in any catalogues or advertisements, in print, electronic, or other form.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request, including but not limited to the following

(beginning Bates numbers):



                                              - 79 -
              JNJ000874824     JNJ000874851     JNJ000874950
              JNJ000874827     JNJ000874842     JNJ000874854
              JNJTALC000136806 JNJTALC000136812 JNJTALC000136794
              JNJTALC000136786

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 111. All                     records,      results,      analysis,

correspondence, summaries, data, bench sheets, XRD curves, photomicrographs, SAED patterns,

reports, charts, files or materials, and other documents relating to the testing and/or analysis for

asbestos in talcum powder products between 1928 and 2017.

       RESPONSE: Without conceding any characterizations contained in this Request,

Defendants state that extensive testing to confirm that JBP/STS and the talc used in JBP/STS and

other talc-containing products have not contained and do not contain asbestos or other

contaminants has been and continues to be performed, including by third parties such as contract

manufacturers, talc suppliers, and independent, university, and governmental laboratories.

Defendants further state that they have a reasonable and good faith belief that documents

concerning such testing are among the materials described in the Introductory Statement,

including but not limited to the following (beginning Bates numbers):

                        JNJ000384469      JNJ000280775     JNJ000239636
                        JNJ000383016      JNJ000382986     JNJ000423308
                        JNJ000383087      JNJ000347608     JNJ000223427
                        JNJ000375817      JNJ000521581     JNJ000241173
                        JNJ000866688
       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.




                                               - 80 -
       REQUEST FOR PRODUCTION NO. 112. All                     records,      results,      analysis,

correspondence, summaries, data, bench sheets, XRD curves, photomicrographs, SAED patterns,

reports, charts, files or materials, and other documents relating to the testing and/or analysis for

asbestos in talc and/or talc ore used in the manufacture and/or processing of talcum powder

products between 1928 and 2017.

       RESPONSE: Defendants refer to and incorporate herein its Response to Request No.

111.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 113. All                     records,      results,      analysis,

correspondence, summaries, data, bench sheets, XRD curves, photomicrographs, SAED patterns,

reports, charts, files or materials, and other documents relating to the testing and/or analysis for

releasability of asbestos in talcum powder products between 1928 and 2017.

       RESPONSE: Defendants state that JBP/STS have not contained and do not contain

asbestos. Without conceding any characterizations contained in this Request, Defendants refer

Plaintiffs to the materials described in the Introductory Statement, which they has a reasonable

and good faith belief include non-privileged documents related to studies and testing performed

on JBP/STS, including with respect to asbestos, including but not limited to the following

(beginning Bates numbers):

                        JNJ000061563 JNJ000061567 JNJ000133381
                        JNJ000245548 JNJ000294620 JNJ000358049
                        JNJ000866706 JNJ000876200 JNJ000237313
                        JNJ000061385




                                               - 81 -
       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4, and on the additional grounds that it is vague,

ambiguous, and confusing to the extent it uses the term “releasability.”

       REQUEST FOR PRODUCTION NO. 114. All                     records,      results,          analysis,

correspondence, summaries, data, bench sheets, XRD curves, photomicrographs, SAED patterns,

reports, charts, files or materials, and other documents relating to the testing and/or analysis for

asbestos of talc used in the manufacture, processing, and/or development of talcum powder

products, including but not limited to Baby Powder and Shower to shower.

       RESPONSE: Without conceding any characterizations contained in this Request,

Defendants state that extensive testing to confirm that JBP/STS and the talc used in JBP/STS and

other talc-containing products have not contained and do not contain asbestos or other

contaminants has been and continues to be performed, including by third parties such as contract

manufacturers, talc suppliers, and independent, university, and governmental laboratories.

Defendants further state that they have a reasonable and good faith belief that documents

concerning such testing are among the materials described in the Introductory Statement,

including but not limited to the following (beginning Bates numbers):

                        JNJ000384469      JNJ000280775     JNJ000239636
                        JNJ000383016      JNJ000382986     JNJ000423308
                        JNJ000383087      JNJ000347608     JNJ000223427
                        JNJ000375817      JNJ000521581     JNJ000241173
       To the extent                                                          that      this   Request
                        JNJ000866688
seeks a different response, Defendants object on the grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 115. All                     records,      results,          analysis,

correspondence, summaries, data, bench sheets, XRD curves, photomicrographs, SAED patterns,

reports, charts, files or materials, and other documents relating to the testing and/or analysis of



                                               - 82 -
talcum powder products, including but not limited to Baby Powder and Shower to shower, for

asbestos.

        RESPONSE: Defendants refer to and incorporate herein its Response to Request No.

114.

        To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

        REQUEST FOR PRODUCTION NO. 116. All samples and/or exemplars of Johnson’s

Baby Powder talcum powder products.

        RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.

        To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2 and 4.

        REQUEST FOR PRODUCTION NO. 117. All samples and/or exemplars of Shower to

Shower talcum powder products.

        RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.

        To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2 and 4.

        REQUEST FOR PRODUCTION NO. 118. All samples and/or exemplars of talc, talc

ore, and/or talcum powder used in the manufacture, processing, and/or development of talcum

powder products, including but not limited to Baby Powder and Shower to shower, for sale,

distribution, and/or retail in the United States.




                                                    - 83 -
       RESPONSE: Defendants refer to and incorporate herein their Response to Request No.

4.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2 and 4.

       REQUEST FOR PRODUCTION NO. 119. Any and all documents and intangible things

including but not limited to agreements and correspondence between you and an insurance

archivist and/or any other individual or entity retained by you for the purpose of uncovering any

insurance agreement(s) which may be liable to satisfy part or all of a judgment which may be

entered in an action, claim submitted, demand made or settlement agreement entered into, or to

indemnify or reimburse for payments made to satisfy the judgment.

       RESPONSE: Defendant states that the policy underlying the disclosure of insurance

documents is implicated where such documents would bear on the issue of a defendant’s ability

to satisfy a judgment. Defendant states that it has a reasonable and good faith belief that the

above policy concern is unlikely to be implicated in this action.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4, and on the additional grounds that that it seeks

documents that are not relevant under Rule 2-402.

       REQUEST FOR PRODUCTION NO. 120. Any and all documents and tangible things

establishing that someone other than a person carrying on an insurance business may be liable to

satisfy part or all of a judgment which may be entered in this action or to indemnify or reimburse

for payments made to satisfy the judgment.




                                               - 84 -
       RESPONSE: Discovery and investigation are ongoing. Defendants reserve the right to

supplement this response and produce responsive documents, if any are available or exist, at the

appropriate time and as additional information becomes available.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4, and on the additional grounds that that it seeks

documents that are not relevant under Rule 2-402.

       REQUEST FOR PRODUCTION NO. 121. Any and all documents and tangible things

that refer or relate to the findings of findings any such insurance archivist and/or any other

individual or entity retained by you for the purpose of uncovering any insurance agreement(s),

including, but not limited to, the existence of any insurance agreements.

       RESPONSE: Defendant states that the policy underlying the disclosure of insurance

documents is implicated where such documents would bear on the issue of a defendant’s ability

to satisfy a judgment. Defendant states that it has a reasonable and good faith belief that the

above policy concern is unlikely to be implicated in this action.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4, and on the additional grounds that that it seeks

documents that are not relevant under Rule 2-402.

       REQUEST FOR PRODUCTION NO. 122. Please produce the videotape identified in

document JNJNL61_000006382-3 in defendant’s document production in Verdolotti v. Brenntag

North America, Inc., et al. in Middlesex County, New Jersey.

       RESPONSE: Defendants state they will produce the above-referenced video.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 2 and 3, and on the additional grounds that this



                                               - 85 -
Request is overly broad, is unduly burdensome, and exceeds the scope of permissible discovery

under the Maryland Court Rules.

       REQUEST FOR PRODUCTION NO. 123. Produce all items identified as retained by

defendant in JNJNL61_000015761.

       RESPONSE: Defendants are presently conducting a diligent search and reasonable

inquiry for the requested items and will supplement this response if and when additional

information regarding the requested items become available.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 124. Produce                  all   records,   results,   analysis,

correspondence, summaries, data, bench sheets, XRD curves, photomicrographs, SAED patterns,

reports, charts, files or materials, and other documents relating to the testing and/or analysis for

the items discarded by DEFENDANT as described in JNJNL61_000015761.

       RESPONSE: Defendants are presently conducting a diligent search and reasonable

inquiry for the requested items and will supplement this response if and when additional

information regarding the requested items become available.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 125. Produce                  all   records,   results,   analysis,

correspondence, summaries, data, bench sheets, XRD curves, photomicrographs, SAED patterns,

reports, charts, files or materials, and other documents relating to the testing and/or analysis for

the items identified as retained by defendant in JNJNL61_000015761.




                                               - 86 -
       RESPONSE: Defendants are presently conducting a diligent search and reasonable

inquiry for the requested items and will supplement this response if and when additional

information regarding the requested items become available.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 4.

       REQUEST FOR PRODUCTION NO. 126. The “monopoly board” created by or in

conjunction with Imerys regarding talc litigation.

       RESPONSE: Defendants object on the grounds stated in Specific Objection No. 4, and

on the additional grounds that it is vague and ambiguous, including, but not limited to, the term

“monopoly board.”

       REQUEST FOR PRODUCTION NO. 127. The complete employment file for:

               a.     William Ashton;
               b.     Gavin Hildick-Smith;
               c.     W. Nashed, Ph.D.;
               d.     John Hopkins, Ph.D.;
               e.     Louis Edley;
               f.     Alex Yuhas;
               g.     F. Robert Rolle.

       RESPONSE: Defendants object on the grounds stated in Specific Objection Nos. 1, 2

and 3, and on the additional grounds that this Request is overly broad, is unduly burdensome,

and exceeds the scope of permissible discovery under the Maryland Court Rules.

       REQUEST FOR PRODUCTION NO. 128. The complete case file for Westfall v.

Whittaker, Clark & Daniels.

       RESPONSE: Defendants object on the grounds stated in Specific Objection Nos. 1, 2

and 3, and on the additional grounds that this Request is overly broad, is unduly burdensome,

and exceeds the scope of permissible discovery under the Maryland Court Rules.



                                              - 87 -
       REQUEST FOR PRODUCTION NO. 129. The complete case file for Louis Edley,

Docket L-075913-86.

       RESPONSE: Defendants object on the grounds stated in Specific Objection Nos. 1, 2

and 3, and on the additional grounds that this Request is overly broad, is unduly burdensome,

and exceeds the scope of permissible discovery under the Maryland Court Rules.

       REQUEST FOR PRODUCTION NO. 130. The complete case file for Alex Yuhas,

Docket L-029706-84.

       RESPONSE: Defendants object on the grounds stated in Specific Objection Nos. 1, 2

and 3, and on the additional grounds that this Request is overly broad, is unduly burdensome,

and exceeds the scope of permissible discovery under the Maryland Court Rules.

       REQUEST FOR PRODUCTION NO. 131. All                 correspondence,     communications,

electronic mail, facsimile, and other writings between you and Edward B. Ilgren.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 132. All                 correspondence,     communications,

electronic mail, facsimile, and other writings between your lawyers and Edward B. Ilgren.

       RESPONSE: Defendants object to this Request on the grounds stated in Specific

Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 133. All                 correspondence,     communications,

electronic mail, facsimile, and other writings between your experts and Edward B. Ilgren.



                                              - 88 -
       RESPONSE: Defendants object to this Request on the grounds stated in Specific

Objection Nos. 1 (including to the extent that this Request seeks information regarding

Defendants’ consulting experts for this or other litigation or prematurely seeks the disclosure of

Defendants’ testifying experts in this litigation) and 4.

       REQUEST FOR PRODUCTION NO. 134. All documents, files, and materials related to

financial contribution and/or payments made to Edward B. Ilgren.

       RESPONSE: Defendants have not identified “documents, files, and materials related to

financial contribution and/or payments made to Edward B. Ilgren.”

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 135. All                   correspondence,     communications,

electronic mail, facsimile, and other writings between you and Carlo Sartorio.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request, if any exist.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 136. All                   correspondence,     communications,

electronic mail, facsimile, and other writings between your lawyers and Carlo Sartorio.

       RESPONSE: Defendants object to this Request on the grounds stated in Specific

Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 137. All                   correspondence,     communications,

electronic mail, facsimile, and other writings between your experts and Carlo Sartorio.



                                                - 89 -
       RESPONSE: Defendants object to this Request on the grounds stated in Specific

Objection Nos. 1 (including to the extent that this Request seeks information regarding

Defendants’ consulting experts for this or other litigation or prematurely seeks the disclosure of

Defendants’ testifying experts in this litigation) and 4.

       REQUEST FOR PRODUCTION NO. 138. All documents, files, and materials related to

financial contribution and/or payments made to Carlo Sartorio.

       RESPONSE: Defendants have not identified “documents, files, and materials related to

financial contribution and/or payments made to Carlo Sartorio.”

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 139. All                  correspondence,       communications,

electronic mail, facsimile, and other writings between you and John A. Hoskins.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 140. All                  correspondence,       communications,

electronic mail, facsimile, and other writings between your lawyers and John A. Hoskins.

       RESPONSE: Defendants object to this Request on the grounds stated in Specific

Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 141. All                  correspondence,       communications,

electronic mail, facsimile, and other writings between your experts and John A. Hoskins.



                                                - 90 -
       RESPONSE: Defendants object to this Request on the grounds stated in Specific

Objection Nos. 1 (including to the extent that this Request seeks information regarding

Defendants’ consulting experts for this or other litigation or prematurely seeks the disclosure of

Defendants’ testifying experts in this litigation) and 4.

       REQUEST FOR PRODUCTION NO. 142. All documents, files, and materials related to

financial contribution and/or payments made to John A. Hoskins.

       RESPONSE: Defendants have not identified “documents, files, and materials related to

financial contribution and/or payments made to John A. Hoskins.”

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 143. All                  correspondence,      communications,

electronic mail, facsimile, and other writings between you and Eric Chatfield.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 144. All                  correspondence,      communications,

electronic mail, facsimile, and other writings between your lawyers and Eric Chatfield.

       RESPONSE: Defendants object to this Request on the grounds stated in Specific

Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 145. All                  correspondence,      communications,

electronic mail, facsimile, and other writings between your experts and Eric Chatfield.



                                                - 91 -
       RESPONSE: Defendants object to this Request on the grounds stated in Specific

Objection Nos. 1 (including to the extent that this Request seeks information regarding

Defendants’ consulting experts for this or other litigation or prematurely seeks the disclosure of

Defendants’ testifying experts in this litigation) and 4.

       REQUEST FOR PRODUCTION NO. 146. All documents, files, and materials related to

financial contribution and/or payments made to Eric Chatfield.

       RESPONSE: Defendants have not identified “documents, files, and materials related to

financial contribution and/or payments made to Eric Chatfield.”

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4.

       REQUEST FOR PRODUCTION NO. 147. All documents, files, and materials related to

funding for Ilgren, et al., Analysis of an Authentic Historical Italian Cosmetic Talc Sample -

Further Evidence for the Lack of Cancer Risk, Environment and Pollution; Vol. 6, No. 2 (2017).

       RESPONSE: Defendants did not have involvement with the publication Ilgren, et al.,

Analysis of an Authentic Historical Italian Cosmetic Talc Sample - Further Evidence for the

Lack of Cancer Risk, Environment and Pollution; Vol. 6, No. 2 (2017).

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 1 and 4.

       REQUEST FOR PRODUCTION NO. 148. All documents, files, and materials related to

financial contribution for Ilgren, et al., Analysis of an Authentic Historical Italian Cosmetic Talc

Sample - Further Evidence for the Lack of Cancer Risk, Environment and Pollution; Vol. 6, No.

2 (2017).




                                                - 92 -
       RESPONSE: Defendants did not have involvement with the publication Ilgren, et al.,

Analysis of an Authentic Historical Italian Cosmetic Talc Sample - Further Evidence for the

Lack of Cancer Risk, Environment and Pollution; Vol. 6, No. 2 (2017).

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 1 and 4.

       REQUEST FOR PRODUCTION NO. 149. All manuscripts, drafts, versions, edits, and

revisions of Ilgren, et al., Analysis of an Authentic Historical Italian Cosmetic Talc Sample -

Further Evidence for the Lack of Cancer Risk, Environment and Pollution; Vol. 6, No. 2 (2017).

       RESPONSE: Defendants did not have involvement with the publication Ilgren, et al.,

Analysis of an Authentic Historical Italian Cosmetic Talc Sample - Further Evidence for the

Lack of Cancer Risk, Environment and Pollution; Vol. 6, No. 2 (2017).

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 1 and 4.

       REQUEST FOR PRODUCTION NO. 150. All documents, files, and materials related to

Ilgren, et al., Analysis of an Authentic Historical Italian Cosmetic Talc Sample - Further

Evidence for the Lack of Cancer Risk, Environment and Pollution; Vol. 6, No. 2 (2017).

       RESPONSE: Defendants did not have involvement with the publication Ilgren, et al.,

Analysis of an Authentic Historical Italian Cosmetic Talc Sample - Further Evidence for the

Lack of Cancer Risk, Environment and Pollution; Vol. 6, No. 2 (2017).

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection No. 1 and 4.

       REQUEST FOR PRODUCTION NO. 151. All documents, files, and materials related to

financial contribution to Canadian Center of Science and Education.



                                             - 93 -
       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request, if any exist.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1, 2, and 4.

       REQUEST FOR PRODUCTION NO. 152. All documents, files, and materials related to

financial contribution to University of Tarapaca, Chile.

       RESPONSE: Defendants refer Plaintiffs to the materials described in the Introductory

Statement, which Defendants have a reasonable and good faith belief include non-privileged

documents related to the subject matter of this Request, if any exist.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1, 2, and 4.

       REQUEST FOR PRODUCTION NO. 153. All documents that support your contention

Plaintiff does not suffer from mesothelioma.

       RESPONSE: Defendants state that their investigation in this matter, including

discovery, is ongoing and continuing. Defendants state that they may supplement this Response

with additional information about its contentions and produce responsive documents, if any are

available or exist, at the appropriate time and as additional information becomes available.

Defendants refer Plaintiffs to materials exchanged in discovery for any written statements by

Plaintiffs concerning the allegations.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4, and on the additional grounds that it is

premature.



                                               - 94 -
       REQUEST FOR PRODUCTION NO. 154. All documents that will be used to assert a

claim of exposure and/or causation from a product/premise for which Imerys is not responsible,

if any, against any party/entity not named in the above captioned lawsuit.

       RESPONSE: Defendants object to this Request on the grounds stated in Specific

Objection Nos. 1 and 4, and on the additional grounds that it is premature.

       REQUEST FOR PRODUCTION NO. 155. All documents to support your contention –

if any – that Plaintiff’s mesothelioma was caused by exposure to asbestos from something other

than a Johnson & Johnson talcum powder product.

       RESPONSE: Defendants state that JBP/STS have not contained and do not contain

asbestos and deny that they are responsible for Plaintiffs’ claimed injuries. Without conceding

any characterizations contained in this Request, Defendants state that their investigation in this

matter, including discovery, is ongoing and continuing. Defendants state that they may

supplement this Response with additional information about its contentions and produce

responsive documents, if any are available or exist, at the appropriate time and as additional

information becomes available. Defendants refer Plaintiffs to materials exchanged in discovery

for any written statements by Plaintiffs concerning the allegations.

       To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1 and 4, and on the additional grounds that it is

premature and calls for expert opinion.

       REQUEST FOR PRODUCTION NO. 156. All documents to support your contention

Plaintiff’s mesothelioma was caused by anything other than exposure to asbestos.

       RESPONSE: Defendants state that JBP/STS have not contained and do not contain

asbestos and deny that they are responsible for Plaintiffs’ claimed injuries. Without conceding



                                               - 95 -
any characterizations contained in this Request, Defendants state that their investigation in this

matter, including discovery, is ongoing and continuing. Defendants state that they may

supplement this Response with additional information about its contentions and produce

responsive documents, if any are available or exist, at the appropriate time and as additional

information becomes available. Defendants refer Plaintiffs to materials exchanged in discovery

for any written statements by Plaintiffs concerning the allegations.

          To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1, and 4, and on the additional grounds that it is

premature and calls for expert opinion.

          REQUEST FOR PRODUCTION NO. 157. All documents, files or materials regarding

Plaintiff’s household members’ employers, work places, and employment information.

          RESPONSE: Defendants state that their investigation in this matter, including

discovery, is ongoing and continuing. Defendants state that they may supplement this Response

with additional information and produce responsive documents, if any are available or exist, at

the appropriate time and as additional information becomes available. Defendants refer Plaintiffs

to materials exchanged in discovery for any written statements by Plaintiffs concerning their

allegations.

          To the extent that this Request seeks a different response, Defendants object on the

grounds stated in Specific Objection Nos. 1, 3, and 4, and on the additional grounds that it is

vague, ambiguous, and premature, and to the extent it seeks documents that are not within the

possession, custody or control of Defendants or could be more easily obtained from a different

entity.




                                               - 96 -
Respectfully submitted,




Robin Silver
Michael L. Haslup
Joshua F. Kahn
MILES & STOCKBRIDGE P.C.
100 Light Street
Baltimore, Maryland 21202
(410) 727-6464
rsilver@milesstockbridge.com
mhaslup@MilesStockbridge.com
jkahn@milestockbridge.com

Attorneys for Defendants Johnson & Johnson and
Johnson & Johnson Consumer Inc.




 - 97 -
